                                                              Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 1 of 56 PageID: 1



                                                                 CLARKSON LAW FIRM, P.C.
                                                          1      Ryan J. Clarkson (SBN 257074) (pro hac vice application forthcoming)
                                                                 rclarkson@clarksonlawfirm.com
                                                          2      Matthew T. Theriault (SBN 244037) (pro hac vice application forthcoming)
                                                                 mtheriault@clarksonlawfirm.com
                                                          3      Bahar Sodaify (SBN 289730) (pro hac vice application forthcoming)
                                                                 bsodaify@clarksonlawfirm.com
                                                          4      Zach Chrzan (SBN 329159) (pro hac vice application forthcoming)
                                                                 zchrzan@clarksonlawfirm.com
                                                          5      9255 Sunset Blvd., Suite 804
                                                                 Los Angeles, CA 90069
                                                          6      Tel: (213) 788-4050
                                                                 Fax: (213) 788-4070
                                                          7
                                                                 SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
                                                          8      James C. Shah, Esq. (SBN 260435)
                                                                 jshah@sfmslaw.com
                                                          9      475 White Horse Pike
                                                                 Collingswood, NJ 08107
                                                         10      Tel: (856) 858-1770
                                                                 Fax: (860) 300-7367
                                                         11
                                                                 Attorneys for Plaintiffs
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                                IN THE UNITED STATES DISTRICT COURT
                                                         14
                                                                                                FOR THE DISTRICT OF NEW JERSEY
                                                         15
                                                         16      REGAN IGLESIA, LARRY FERTEL,                 )   Case No.
                                                                 NOSSON CHAIM ROSENBERG,                      )
                                                         17      SORAYA YD, SUZANNE TATKOW,                   )   CLASS ACTION
                                                                 JAIME MAXWELL, LAUREN                        )
                                                         18      DEBELISO, MEREDITH BARTER,                   )   COMPLAINT:
                                                                 and PATRICK FERGUSON,                        )
                                                         19      individually and on behalf of all others     )   1. VIOLATION OF NEW JERSEY
                                                                 similarly situated,                          )      CONSUMER FRAUD ACT
                                                         20                                                   )      (N.J.S.A § 56:8-1, et. seq.)
                                                                                           Plaintiffs,        )   2. BREACH OF EXPRESS
                                                         21                                                   )      WARRANTY (N.J.S.A. § 12A:2-
                                                                         vs.                                  )      313. et seq.)
                                                         22                                                   )   3. VIOLATION OF NEW YORK
                                                                 NESTLE USA, INC., a Virginia                 )      DECEPTIVE ACTS AND
                                                         23      Corporation; and FERRARA CANDY               )      PRACTICES ACT (G.B.L. § 349, et
                                                                 COMPANY, an Illinois Corporation,            )      seq.)
                                                         24                                                   )   4. FALSE AND MISLEADING
                                                                                           Defendants.        )      ADVERTISING IN VIOLATION OF
                                                         25                                                   )      NEW YORK DECEPTIVE ACTS
                                                                                                              )      AND PRACTICES ACT (G.B.L. §
                                                         26                                                   )      350, et seq.)
                                                                                                              )   5. VIOLATION OF FLORIDA
                                                         27                                                   )      DECEPTIVE AND UNFAIR
                                                                                                              )      TRADE PRACTICES ACT,
                                                         28                                                   )      FLORIDA STATUTES §§ 501.201,
                                                                                                              )      et seq.
                                                                                                              )
                                                                                                              1
                                                                Error! Unknown document property name.        1
                                                                                                          COMPLAINT
                                                              Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 2 of 56 PageID: 2



                                                                                                             )   6. VIOLATION OF MICHIGAN
                                                          1                                                  )       CONSUMER PROTECTION ACT,
                                                                                                             )       COMPILED LAWS § § 445.901, et
                                                          2                                                  )       seq.
                                                                                                             )   7. VIOLATION OF ILLINOIS
                                                          3                                                  )       CONSUMER FRAUD AND
                                                                                                             )       DECEPTIVE BUSINESS
                                                          4                                                  )       PRACTICES ACT, COMPLIED
                                                                                                             )       STATUTES CHAPTER 815 §§
                                                          5                                                  )       505/1, et seq.
                                                                                                             )   8. VIOLATION OF NORTH
                                                          6                                                  )       CAROLINA UNFAIR AND
                                                                                                             )       DECEPTIVE TRADE PRACTICES
                                                          7                                                  )       ACT, GENERAL STATUTES § 75-
                                                                                                             )       1.1, et seq.
                                                          8                                                  )   9. VIOLATION OF TEXAS
                                                                                                             )       DECEPTIVE TRADE PRACTICES-
                                                          9                                                  )       CONSUMER PROTECTION ACT,
                                                                                                             )       BUSINESS AND COMMERCIAL
                                                         10                                                  )       CODE §§ 17.41, et seq.
                                                                                                             )   10. UNJUST ENRICHMENT
                                                         11                                                  )   11. COMMON LAW FRAUD
                                                                                                             )   12. BREACH OF IMPLIED
                          9255 Sunset Blvd., Suite 804




                                                         12                                                  )       WARRANTY OF
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                                             )       MERCHANTABILITY
                                                         13                                                  )   13. INTENTIONAL
                                                                                                             )       MISREPRESENTATION
                                                         14                                                  )   14. NEGLIGENT
                                                                                                             )       MISREPRESENTATION
                                                         15                                                  )
                                                                                                             )   DEMAND FOR JURY TRIAL
                                                         16                                                  )
                                                         17
                                                         18               Plaintiffs Regan Iglesia, Larry Fertel, Nosson Chaim Rosenberg, Soraya Yd,
                                                         19      Suzanne Tatkow, Jaime Maxwell, Lauren Debeliso, Maeredith Barter, and Patrick
                                                         20      Ferguson, (collectively, “Plaintiffs”), individually and on behalf of all others
                                                         21      similarly situated, bring this Complaint against Nestle USA, Inc. (“Nestle”) and
                                                         22      Ferrara Candy Company (“Ferrara”) (collectively, “Defendants”) in connection with
                                                         23      the false, deceptive, unfair, unlawful, and fraudulent advertising and labeling of
                                                         24      opaque theater box candy products Raisinets®, Butterfinger Bites®, Gobstopper®,
                                                         25      Tollhouse®, Nerds®, Buncha Crunch®, Runts®, Sno Caps®, Spree®, and
                                                         26      Sweetarts® (the “Products”). Plaintiffs allege upon their personal knowledge, acts,
                                                         27      and experiences, and as to all other matters, upon information and belief, including
                                                         28      investigation conducted by their attorneys and their retained experts:
                                                                                                             2
                                                                Error! Unknown document property name.       2
                                                                                                         COMPLAINT
                                                              Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 3 of 56 PageID: 3




                                                          1                                              INTRODUCTION
                                                          2               1.      Defendants manufacture the most popular theater box candy products in
                                                          3      the world. To increase profits at the expense of consumers and fair competition,
                                                          4      Nestle pioneered a scheme to deceptively sell candy in oversized, opaque boxes that
                                                          5      do not reasonably inform consumers that they are half empty. Defendants’ “slack-
                                                          6      fill” scam dupes unsuspecting consumers across America to pay for empty space at
                                                          7      Figure 1.
                                                          8
                                                          9
                                                         10
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26      premium prices. Defendants failed to comply with consumer protection and
                                                         27      packaging statutes designed to prevent this scam, and rely on their name and
                                                         28      goodwill to further this scam even in the face of other lawsuits against them in other
                                                                                                               3
                                                                Error! Unknown document property name.         3
                                                                                                           COMPLAINT
                                                              Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 4 of 56 PageID: 4




                                                          1      states, including a certified class action in California for the same violations. While
                                                          2      other similar lawsuits against Defendants’ competitors have all but curbed this
                                                          3      unfair business practice, Defendants remain the last hold-out, ignoring this industry
                                                          4      trend towards transparency in the hopes of obtaining an unfair competitive
                                                          5      advantage in the marketplace. This class action aims to remedy Defendants’ unfair
                                                          6      business practice by forcing them to follow the industry trend toward greater
                                                          7      transparency and eliminating consumer deception. Figure 1 (above) and Figures
                                                          8      2-10 (below) are true and correct representations of Defendants’ Products
                                                          9      illustrating their uniformly deceptive, unfair, and unlawful business practice.
                                                         10              Figure 2.
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                                                                             4
                                                                Error! Unknown document property name.       4
                                                                                                         COMPLAINT
                                                              Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 5 of 56 PageID: 5




                                                          1              Figure 3.
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9
                                                         10
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21      ///
                                                         22      ///
                                                         23      ///
                                                         24      ///
                                                         25      ///
                                                         26      ///
                                                         27      ///
                                                         28      ///
                                                                                                             5
                                                                Error! Unknown document property name.       5
                                                                                                         COMPLAINT
                                                              Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 6 of 56 PageID: 6




                                                          1              Figure 4.
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9
                                                         10
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22      ///
                                                         23      ///
                                                         24      ///
                                                         25      ///
                                                         26      ///
                                                         27      ///
                                                         28      ///
                                                                                                             6
                                                                Error! Unknown document property name.       6
                                                                                                         COMPLAINT
                                                              Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 7 of 56 PageID: 7




                                                          1              Figure 5.
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9
                                                         10
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20      ///
                                                         21      ///
                                                         22      ///
                                                         23      ///
                                                         24      ///
                                                         25      ///
                                                         26      ///
                                                         27      ///
                                                         28      ///
                                                                                                             7
                                                                Error! Unknown document property name.       7
                                                                                                         COMPLAINT
                                                              Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 8 of 56 PageID: 8




                                                          1              Figure 6.
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9
                                                         10
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21      ///
                                                         22      ///
                                                         23      ///
                                                         24      ///
                                                         25      ///
                                                         26      ///
                                                         27      ///
                                                         28      ///
                                                                                                             8
                                                                Error! Unknown document property name.       8
                                                                                                         COMPLAINT
                                                              Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 9 of 56 PageID: 9




                                                          1              Figure 7.
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9
                                                         10
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20      ///
                                                         21      ///
                                                         22      ///
                                                         23      ///
                                                         24      ///
                                                         25      ///
                                                         26      ///
                                                         27      ///
                                                         28      ///
                                                                                                             9
                                                                Error! Unknown document property name.       9
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 10 of 56 PageID: 10




                                                          1            Figure 8.
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9
                                                         10
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23    ///
                                                         24    ///
                                                         25    ///
                                                         26    ///
                                                         27    ///
                                                         28    ///
                                                                                                           10
                                                              Error! Unknown document property name.       10
                                                                                                       COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 11 of 56 PageID: 11




                                                          1            Figure 9.
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9
                                                         10
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20    ///
                                                         21    ///
                                                         22    ///
                                                         23    ///
                                                         24    ///
                                                         25    ///
                                                         26    ///
                                                         27    ///
                                                         28    ///
                                                                                                           11
                                                              Error! Unknown document property name.       11
                                                                                                       COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 12 of 56 PageID: 12




                                                          1            Figure 10.
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9
                                                         10
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21    ///
                                                         22    ///
                                                         23    ///
                                                         24    ///
                                                         25    ///
                                                         26    ///
                                                         27    ///
                                                         28    ///
                                                                                                           12
                                                              Error! Unknown document property name.       12
                                                                                                       COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 13 of 56 PageID: 13




                                                          1          2.         Defendants market the Products in a systematically misleading manner
                                                          2    by representing them as adequately filled when, in fact, they contain an unlawful
                                                          3    amount of empty space or “slack-fill.” Defendants underfill the Products for no
                                                          4    lawful reason. The only purpose of this practice is to save money (by not filling the
                                                          5    boxes) in order to deceive consumers into purchasing Defendants’ products over
                                                          6    their competitors’ products. Defendants’ slack-fill scheme not only harms
                                                          7    consumers, but it also harms their competitors who have implemented labeling
                                                          8    changes designed to alert consumers to the true amount of product in each box.
                                                          9    Accordingly, Nestle has violated the New Jersey Consumer Fraud Act (“CFA”),
                                                         10    Section 56:8-1, et seq.; New Jersey Administrative Code Section 13:45A-9.1, et
                                                         11    seq.; New York General Business Law Section 349, et seq.; New York General
                          9255 Sunset Blvd., Suite 804




                                                         12    Business Law Section 350, et seq.; Florida Statutes Section 501.201, et seq.;
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Michigan Compiled Laws Section 445.901, et seq.; Illinois Compiled Statutes
                                                         14    Chapter 815, Section 505/1, et seq.; North Carolina General Statutes Section 75-
                                                         15    1.1, et seq.; Texas Business and Commercial Code Section 17.41, et seq.; were
                                                         16    unjustly enriched; have committed common law fraud; and have breached the
                                                         17    implied warranty of merchantability.
                                                         18               3.    Plaintiffs and the Class Members have accordingly suffered injury in
                                                         19    fact caused by the false, fraudulent, unfair, deceptive, unlawful, and misleading
                                                         20    practices set forth herein, and seek injunctive relief, as well as, inter alia,
                                                         21    compensatory damages, statutory damages, and restitutionary damages.
                                                         22                                            INDUSTRY TREND
                                                         23               4.    Defendants’ major competitors no longer package their candy products
                                                         24    unfairly or unlawfully.
                                                         25               5.    Tootsie Roll Industries, Inc. modified its labeling of Junior Mints® and
                                                         26    Sugar Babies® to dispel consumer confusion.
                                                         27               6.    Taste of Nature, Inc. modified its labeling of Cookie Dough Bites®,
                                                         28    Chocolate Chip Cookie Dough Bites®, Fudge Brownie Cookie Dough Bites®,
                                                                                                              13
                                                              Error! Unknown document property name.          13
                                                                                                          COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 14 of 56 PageID: 14




                                                          1    Santa's Village Chocolate Chip Cookie Dough Bites®, Cookies N' Cream Cookie
                                                          2    Dough Bites®, Cinnamon Bun Bites®, Red Velvet Cupcake Bites®, Moon Pie
                                                          3    Bites®, Strawberry Dream Bites®, Birthday Cake Cookie Dough Bites®, Peanut
                                                          4    Butter Cookie Dough Bites®, Muddy Bears®, Shari Candies Cherry Sour Balls®,
                                                          5    Despicable Me 2 Sour Gummies®, Sqwigglies®, and Hello Kitty Treats®.
                                                          6             7.      Just Born, Inc. modified its labeling of Hot Tamales® and Mike and
                                                          7    Ike®.
                                                          8             8.      Even Defendant Nestle’s own parent organization, Defendant Ferrara
                                                          9    Candy Company, made labeling changes to Jujyfruits®, Jujubes®, Now & Later®,
                                                         10    Lemonhead®, Applehead®, Cherryhead®, Grapehead®, RedHots®, Trolli®,
                                                         11    Chuckles®, Black Forest®, Jawbuster®, Jawbreaker®, Brach’s®, Boston Baked
                          9255 Sunset Blvd., Suite 804




                                                         12    Beans®, Super Bubble®, Rainblo®, and Atomic Fireball.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13             9.      Rather than following the industry trend and ceasing its unfair business
                                                         14    practice, Defendants continue to prioritize its own bottom line over consumer
                                                         15    protection and deceive consumers as to the amount of candy contained in the
                                                         16    Products.
                                                         17                                            SLACK-FILL LITIGATION
                                                         18          10.        Several state and federal courts have found that cases involving nearly
                                                         19    identical claims are meritorious. See Iglesias v. Ferrara Candy Co., Case No. 3:17-
                                                         20    cv-00849-VC (N.D. Cal.) (defendant’s FRCP 12(b)(6) motion to dismiss slack-
                                                         21    filled Jujyfruits® and Lemonhead® candy box claims denied); Tsuchiyama v. Taste
                                                         22    of Nature, Inc., Case No. BC651252 (L.A.S.C.) (defendant’s motion for judgment
                                                         23    on the pleadings involving slack-filled Cookie Dough Bites® candy box claims
                                                         24    denied); Gordon v. Tootsie Roll Industries, Inc., Case No. 2:17-cv-02664-DSF-
                                                         25    MRW (C.D. Cal.) (defendant’s FRCP 12(b)(6) motion to dismiss slack-filled Junior
                                                         26    Mints® and Sugar Babies® candy box claims denied); Escobar v. Just Born, Inc.,
                                                         27    Case No. 2:17-cv-01826-BRO-PJW (C.D. Cal.) (defendant’s FRCP 12(b)(6) motion
                                                         28    to dismiss slack-filled Mike N’ Ike® and Hot Tamales® candy box claims denied.
                                                                                                                 14
                                                              Error! Unknown document property name.             14
                                                                                                             COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 15 of 56 PageID: 15




                                                          1                                              PARTIES
                                                          2          11.        Plaintiff Regan Iglesia is an individual residing in New Jersey. Plaintiff
                                                          3    Iglesia purchased the Products in New Jersey within the last four (4) years of the
                                                          4    filing of this Complaint. Specifically, Plaintiff Iglesia purchased Raisinets sometime
                                                          5    in 2018 at Albertsons in New Jersey. In making his purchase, Plaintiff relied upon
                                                          6    the opaque packaging, including the size of the box and product label, which was
                                                          7    prepared and approved by Defendants and their agents and disseminated statewide
                                                          8    and nationwide, as well as designed to encourage consumers like Plaintiff Iglesia to
                                                          9    purchase the Product. Plaintiff understood the size of the box and product label to
                                                         10    indicate the amount of candy contained therein was commensurate with the size of
                                                         11    the box, and he would not have purchased the Product, or would not have paid a
                          9255 Sunset Blvd., Suite 804




                                                         12    price premium for the Product, had he known that the size of the box and product
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    label were false and misleading.
                                                         14          12.        Plaintiff Larry Fertel is an individual residing in New York. Plaintiff
                                                         15    Fertel purchased the Products in New York within the last four (4) years of the
                                                         16    filing of this Complaint. Specifically, Plaintiff Fertel purchased Bunch Crunch®,
                                                         17    Raisinets®, Nerds®, and Butterfinger Bites® at Wegmans, Tops, and Walmart
                                                         18    stores in New York in 2017-2018. In making his purchases, Plaintiff Fertel relied
                                                         19    upon the opaque packaging, including the size of the box and product label, which
                                                         20    was prepared and approved by Defendants and their agents and disseminated
                                                         21    statewide and nationwide, as well as designed to encourage consumers like Plaintiff
                                                         22    Fertel to purchase the Products. Plaintiff understood the size of the box and the
                                                         23    product label to indicate the amount of candy contained therein was commensurate
                                                         24    with the size of the box, and he would not have purchased the Products, or would
                                                         25    not have paid a price premium for the Products, had he known that the size of the
                                                         26    box and product label were false and misleading.
                                                         27          13.        Plaintiff Nosson Chaim Rosenberg is an individual residing in New
                                                         28    York. Plaintiff Rosenberg purchased the Products in New York within the last four
                                                                                                              15
                                                              Error! Unknown document property name.          15
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 16 of 56 PageID: 16




                                                          1    (4) years of the filing of this Complaint. Specifically, Plaintiff Rosenberg purchased
                                                          2    Raisinets in 2018 at Albertsons in New York. In making his purchase, Plaintiff
                                                          3    Rosenberg relied upon the opaque packaging, including the size of the box and
                                                          4    product label, which were prepared and approved by Defendants and their agents
                                                          5    and disseminated statewide and nationwide, as well as designed to encourage
                                                          6    consumers like Plaintiff Rosenberg to purchase the Products. Plaintiff understood
                                                          7    the size of the box and the product label to indicate the amount of candy contained
                                                          8    therein was commensurate with the size of the box, and he would not have
                                                          9    purchased the Product, or would not have paid a price premium for the Product, had
                                                         10    he known that the size of the box and product label were false and misleading.
                                                         11          14.        Plaintiff Soraya Yd is an individual residing in New York. Plaintiff Yd
                          9255 Sunset Blvd., Suite 804




                                                         12    purchased the Product in New York within the last four (4) years of the filing of this
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Complaint. Specifically, Plaintiff Yd made purchased Raisinets in late 2017 at
                                                         14    Albertsons in New York. In making her purchase, Plaintiff Yd relied upon the
                                                         15    opaque packaging, including the size of the box and product label, which were
                                                         16    prepared and approved by Defendants and their agents and disseminated statewide
                                                         17    and nationwide, as well as designed to encourage consumers like Plaintiff Yd to
                                                         18    purchase the Product. Plaintiff Yd understood the size of the box and product label
                                                         19    to indicate the amount of candy contained therein was commensurate with the size
                                                         20    of the box, and she would not have purchased the Product, or would not have paid a
                                                         21    price premium for the Product, had she known that the size of the box and product
                                                         22    label were false and misleading.
                                                         23          15.        Plaintiff Suzanne Tatkow is an individual residing in Florida. Plaintiff
                                                         24    Tatkow purchased the Product in Florida within the last four (4) years of the filing
                                                         25    of this Complaint. Specifically, Plainitff Tatkow purchased Butterfinger Bites at the
                                                         26    Cinemark Boynton Beach 14 in Boynton Beach, Florida in or around 2018. In
                                                         27    making her purchase, Plaintiff Tatkow relied upon the opaque packaging, including
                                                         28    the size of the box and product label, which were prepared and approved by
                                                                                                              16
                                                              Error! Unknown document property name.          16
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 17 of 56 PageID: 17




                                                          1    Defendants and their agents and disseminated statewide and nationwide, as well as
                                                          2    designed to encourage consumers like Plaintiff Tatkow to purchase the Products.
                                                          3    Plaintiff understood the size of the box and product label to indicate the amount of
                                                          4    candy contained therein was commensurate with the size of the box, and she would
                                                          5    not have purchased the Product, or would have paid a price premium for the
                                                          6    Product, had she known that the size of the box and product label were false and
                                                          7    misleading.
                                                          8          16.        Plaintiff Jaime Maxwell is an individual residing in Michigan. Plaintiff
                                                          9    Maxwell purchased the Products in Michigan within the last four (4) years of the
                                                         10    filing of this Complaint. Specifically, Plaintiff Maxwell purchased Runts®,
                                                         11    Gobstopper®, and Spree® in or around 2018 at a Walmart in Commerce, Michigan.
                          9255 Sunset Blvd., Suite 804




                                                         12    In making her purchase, Plaintiff Maxwell relied upon the opaque packaging,
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    including the size of the box and product label, which were prepared and approved
                                                         14    by Defendants and their agents and disseminated statewide and nationwide, as well
                                                         15    as designed to encourage consumers like Plaintiff Maxwell to purchase the
                                                         16    Products. Plaintiff Maxwell understood the size of the box to indicate the amount of
                                                         17    candy contained therein to be commensurate with the size of the box, and she would
                                                         18    not have purchased the Products, or would have paid a price premium for the
                                                         19    Products, had she known that the size of the box and product label were false and
                                                         20    misleading.
                                                         21          17.        Plaintiff Lauren Debeliso is an individual residing in Illinois. Plaintiff
                                                         22    Debeliso purchased the Product in Illinois within the last four (4) years of the filing
                                                         23    of this Complaint. Specifically, Plaintiff Debeliso purchased Sweetarts® in or
                                                         24    around 2018 at Target in Chicago, Illinois. In making her purchase, Plaintiff
                                                         25    Debeliso relied upon the opaque packaging, including the size of the box and
                                                         26    product label, which were prepared and approved by Defendants and their agents
                                                         27    and disseminated statewide and nationwide, as well as designed to encourage
                                                         28    consumers like Plaintiff Debeliso to purchase the Products. Plaintiff Debeliso
                                                                                                               17
                                                              Error! Unknown document property name.           17
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 18 of 56 PageID: 18




                                                          1    understood the size of the box and the product label to indicate an amount of candy
                                                          2    commensurate with the size of the box, and she would not have purchased the
                                                          3    Products, or would not have paid a price premium for the Products, had she known
                                                          4    that the size of the box and product label were false and misleading.
                                                          5          18.        Plaintiff Meredith Barter is an individual residing in North Carolina.
                                                          6    Plaintiff Barter purchased the Product in North Carolina within the last four (4)
                                                          7    years of the filing of this Complaint. Specifically, Plaintiff Barter purchased Sno
                                                          8    Caps® and Tollhouse® in or around 2018 at Walmart in Charlotte, North Carolina.
                                                          9    In making her purchases, Plaintiff Barter relied upon the opaque packaging,
                                                         10    including the size of the box and product label, which were prepared and approved
                                                         11    by Defendants and their agents and disseminated statewide and nationwide, as well
                          9255 Sunset Blvd., Suite 804




                                                         12    as designed to encourage consumers like Plaintiff Barter to purchase the Products.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Plaintiff Barter understood the size of the box and product label to indicate an
                                                         14    amount of candy contained therein to be commensurate with the size of the box, and
                                                         15    she would not have purchased the Products, or would have paid a price premium for
                                                         16    the Products, had she known that the size of the box and product label were false
                                                         17    and misleading.
                                                         18          19.        Plaintiff Patrick Ferguson is an individual residing in Texas. Plaintiff
                                                         19    Ferguson purchased the Products in Texas within the last four (4) years of the filing
                                                         20    of this Complaint. Specifically, Plaintiff Ferguson purchased Sweetarts® and
                                                         21    Nerds® from Walmart in Austin, Texas in or around 2019. In making his purchases,
                                                         22    Plaintiff Ferguson relied upon the opaque packaging, including the size of the box
                                                         23    and product label, which were prepared and approved by Defendants and their
                                                         24    agents and disseminated statewide and nationwide, as well as designed to encourage
                                                         25    consumers like Plaintiff Ferguson to purchase the Products. Plaintiff Ferguson
                                                         26    understood the size of the box and product label to indicate an amount of candy
                                                         27    commensurate with the size of the box, and he would not have purchased the
                                                         28

                                                                                                              18
                                                              Error! Unknown document property name.          18
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 19 of 56 PageID: 19




                                                          1    Products, or would have paid a price premium for the Products, had he known that
                                                          2    the size of the box and product label were false and misleading.
                                                          3          20.        If the Product packaging and label were not misleading, then Plaintiffs
                                                          4    would purchase the Products in the future.
                                                          5          21.        The front of the Products’ packaging does not include any information
                                                          6    that would reasonably apprise Plaintiffs of the quantity of candy relative to the size
                                                          7    of the box, such as a fill line, actual size depiction accompanied by the words
                                                          8    “actual size” and numerical piece count.
                                                          9          22.        Nestle USA, Inc. is a corporation headquartered in Delaware. Nestle
                                                         10    maintains its principal place of business at 1812 North Moore Street, Arlington, VA
                                                         11    22209. Nestle, directly and through its agents, has substantial contacts with and
                          9255 Sunset Blvd., Suite 804




                                                         12    receives substantial benefits and income from and through the State of New Jersey.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Nestle is the owner, manufacturer, distributor, advertiser, and seller of the Products,
                                                         14    and is the company that created and/or authorized the false, misleading, and
                                                         15    deceptive advertisements and/or packaging and labeling for the Products.
                                                         16          23.        Ferrara Candy Company is a corporation headquartered in Illinois.
                                                         17    Ferrara maintains its principal place of business at 404 W. Harrison Street, Suite
                                                         18    650, Chicago, IL 60607. Ferrara, directly and through its agents, has substantial
                                                         19    contacts with and receives substantial benefits and income from and through the
                                                         20    State of New Jersey. Ferrara is the owner, manufacturer, distributor, advertiser, and
                                                         21    seller of the Products, and is the company that created and/or authorized the false,
                                                         22    misleading, and deceptive advertisements and/or packaging and labeling for the
                                                         23    Products.
                                                         24          24.        Plaintiffs are informed and believe, and based thereon allege that at all
                                                         25    times relevant herein each of these individuals and/or entities was the agent,
                                                         26    servant, employee, subsidiary, affiliate, partner, assignee, successor-in-interest, alter
                                                         27    ego, or other representative of each of the other Defendant and was acting in such
                                                         28    capacity in doing the things herein complained of and alleged.
                                                                                                              19
                                                              Error! Unknown document property name.          19
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 20 of 56 PageID: 20




                                                          1          25.        In committing the wrongful acts alleged herein, Defendants planned and
                                                          2    participated in and furthered a common scheme by means of false, misleading,
                                                          3    deceptive, and fraudulent representations to induce members of the public to
                                                          4    purchase the Products. Defendants participated in the making of such
                                                          5    representations in that it did disseminate or cause to be disseminated said
                                                          6    misrepresentations.
                                                          7          26.        Defendants, upon becoming involved with the manufacture, advertising,
                                                          8    and sale of the Products, knew or should have known that their advertising of the
                                                          9    Products’ boxes, specifically by representing that they were full, were false,
                                                         10    deceptive, and misleading. Defendants affirmatively misrepresented the amount of
                                                         11    candy product contained in the Products’ boxes in order to convince the public and
                          9255 Sunset Blvd., Suite 804




                                                         12    the Products’ consumers users to purchase the Products, resulting in profits of tens
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    of millions of dollars or more to Defendants, all to the damage and detriment of the
                                                         14    consuming public.
                                                         15          27.        Defendants have created and still perpetuate a falsehood that their candy
                                                         16    boxes contain an amount of candy commensurate with the size of the box, though
                                                         17    they actually contain nonfunctional, unlawful slack-fill. As a result, Defendants’
                                                         18    consistent and uniform advertising claims about the Products are false, misleading,
                                                         19    and/or likely to deceive in violation of New Jersey and federal advertising laws.
                                                         20                                        JURISDICTION AND VENUE
                                                         21          28.        This Court has subject matter jurisdiction of this action pursuant to 28
                                                         22    U.S.C. Section 1332 of the Class Action Fairness Act of 2005 because: (i) there are
                                                         23    100 or more class members, (ii) there is an aggregate amount in controversy
                                                         24    exceeding $5,000,000, exclusive of interest and costs, and (iii) there is minimal
                                                         25    diversity because at least one plaintiff and defendant are citizens of different states.
                                                         26    This Court has supplemental jurisdiction over any state law claims pursuant to 28
                                                         27    U.S.C. Section 1367.
                                                         28    ///
                                                                                                              20
                                                              Error! Unknown document property name.          20
                                                                                                          COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 21 of 56 PageID: 21




                                                          1          29.        Pursuant to 28 U.S.C. Section 1391, this Court is the proper venue for
                                                          2    this action because a substantial part of the events, omissions, and acts giving rise to
                                                          3    the claims herein occurred in this District. Plaintiff Regan Iglesia is a citizen of
                                                          4    New Jersey who resides in Atlantic County, New Jersey; Defendants made the
                                                          5    challenged false representations to Plaintiff Iglesia in this District; Plaintiff Iglesia
                                                          6    purchased the Products in this District; and Plaintiff Iglesia consumed the Products
                                                          7    within this District. Moreover, Defendants receive substantial compensation from
                                                          8    sales in this District, and Defendants made numerous misrepresentations which had
                                                          9    a substantial effect in this District, including but not limited to, label, packaging,
                                                         10    Internet, and infomercial advertisements, among other advertising.
                                                         11          30.        Defendants are subject to personal jurisdiction in New Jersey based
                          9255 Sunset Blvd., Suite 804




                                                         12    upon sufficient minimum contacts which exist between Defendants and New Jersey.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Defendants are authorized to do and are doing business in New Jersey.
                                                         14                                            FACTUAL BACKGROUND
                                                         15          31.        The amount of product inside any product packaging is material to any
                                                         16    consumer seeking to purchase that product. The average consumer spends only 13
                                                         17    seconds deciding whether to make an in-store purchase,1 which decision is heavily
                                                         18    dependent on a product’s packaging, including the package dimensions. Research
                                                         19    has demonstrated that packages that seem larger are more likely to be purchased.2
                                                         20          32.        Accordingly, Defendants chose a certain size box for its Products to
                                                         21    convey to consumers that they are receiving a certain and substantial amount of
                                                         22    candy commensurate with the size of the box. Such representations constitute an
                                                         23    express warranty regarding the Products’ contents.
                                                         24
                                                         25
                                                         26    1
                                                                 Randall Beard, Make the Most of Your Brand’s 20-Second Window, NIELSEN, Jan.
                                                         27    13, 2015, https://www.nielsen.com/us/en/insights/article/2015/make-the-most-of-
                                                               your-brands-20-second-windown./.
                                                         28    2
                                                                 P. Raghubir & A. Krishna, Vital Dimensions in Volume Perception: Can the Eye
                                                               Fool the Stomach?, 36 J. MARKETING RESEARCH 313-326 (1999).
                                                                                                                21
                                                              Error! Unknown document property name.            21
                                                                                                            COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 22 of 56 PageID: 22




                                                          1          33.        Slack-fill is the difference between the actual capacity of a container and
                                                          2    the volume of product contained therein. Nonfunctional slack-fill is the empty space
                                                          3    in a package that is filled to less than its capacity for illegitimate or unlawful
                                                          4    reasons.
                                                          5          34.        Defendants falsely represent the quantity of candy in each of the
                                                          6    Products’ opaque boxes through its packaging. The size of each box leads the
                                                          7    reasonable consumer to believe he or she is purchasing a box full of candy product
                                                          8    when, in reality, what he or she actually receives is about one-third to one-half less
                                                          9    than what is represented by the size of the box. Plaintiffs’ packaging expert will
                                                         10    opine that the Products contain a high degree of nonfunctional slack-fill.
                                                         11          35.        Even if Plaintiffs and other reasonable consumers of the Products had a
                          9255 Sunset Blvd., Suite 804




                                                         12    reasonable opportunity to review, prior to the point of sale, other representations of
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    quantity, such as net weight or serving disclosures, they did not and would not have
                                                         14    reasonably understood or expected such representations to translate to a quantity of
                                                         15    candy product meaningfully different from their expectation of a quantity of candy
                                                         16    product commensurate with the size of the box.
                                                         17          36.        Plaintiffs retained two economics experts. These experts conducted a
                                                         18    randomized conjoint experiment, which confirmed that nearly 90% of candy
                                                         19    consumers overestimate the amount of candy contained in the Products. This is true
                                                         20    even for repeat purchasers of the Products. This survey also shows that size of the
                                                         21    Products’ packaging has a significant impact on a consumer’s choice to purchase
                                                         22    the Products.
                                                         23          37.        Prior to the point of sale, the Products’ packaging does not allow for a
                                                         24    visual or audial confirmation of the contents of the Products. The Products’ opaque
                                                         25    packaging prevents a consumer from observing the contents before opening. Even if
                                                         26    a reasonable consumer were to “shake” the Products before opening the box, the
                                                         27    reasonable consumer would not be able to discern the presence of any nonfunctional
                                                         28

                                                                                                              22
                                                              Error! Unknown document property name.          22
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 23 of 56 PageID: 23




                                                          1    slack fill, let alone the one-third to one-half nonfunctional slack-fill that is present
                                                          2    in the Products.
                                                          3          38.        The other information that Defendants provide about the quantity of
                                                          4    candy product on the front and back labels of the Products does not enable
                                                          5    reasonable consumers to form any meaningful understanding about how to gauge
                                                          6    the quantity of contents of the Products as compared to the size of the box itself. For
                                                          7    instance, the front of the Products’ packaging does not have any labels that would
                                                          8    provide Plaintiffs with any meaningful insight as to the amount of candy to be
                                                          9    expected, such as a fill line, actual size depiction accompanied by the words “actual
                                                         10    size,” and a numerical piece.
                                                         11          39.        Disclosures of net weight and serving sizes in ounces or grams do not
                          9255 Sunset Blvd., Suite 804




                                                         12    allow the reasonable consumer to make any meaningful conclusions about the
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    quantity of candy contained in the Products’ boxes that would be different from the
                                                         14    reasonable consumer’s expectation that the quantity of candy product is
                                                         15    commensurate with the size of the box. Plaintiffs’ randomized conjoint survey
                                                         16    confirmed the net weight disclosures on the Products do not give consumers an
                                                         17    accurate expectation regarding product fill level.
                                                         18          40.        The net weight and serving size disclosures do not allow Plaintiffs to
                                                         19    make – and Plaintiffs did not make – any meaningful conclusions about the quantity
                                                         20    of candy product contained in the Products’ boxes that were different than
                                                         21    Plaintiffs’ expectations that the quantity of candy product would be commensurate
                                                         22    with the size of the box.
                                                         23          41.        Moreover, the top of the Products’ boxes clearly indicate that they will
                                                         24    open outward when unsealed. This specific design leads the reasonable consumer to
                                                         25    believe that the package does not require any empty space to account for the
                                                         26    opening of the box, such as with a perforated tab whose intended use might be to
                                                         27    dispense the candy product. True and correct images of the top of a representative
                                                         28    sample of the Products’ boxes appear below.
                                                                                                              23
                                                              Error! Unknown document property name.          23
                                                                                                        COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 24 of 56 PageID: 24




                                                          1            Figure 11.
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9
                                                         10
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                         14          42.        Plaintiffs would not have purchased the Products had they known that
                                                         15    the Products contained slack-fill that serves no functional or lawful purpose.
                                                         16          43.        As pictured supra, Defendants uniformly under-fill the Products’ boxes,
                                                         17    rendering about half of each box slack-fill, none of which serves a functional or
                                                         18    lawful purpose.
                                                         19          44.        As confirmed during Plaintiffs’ investigation, including retention of
                                                         20    experts in packaging design, the slack-fill contained in the Products’ packaging
                                                         21    does not protect the contents of the packages. In fact, the greater the amount of
                                                         22    slack-fill, the more room the contents have to bounce around during shipping and
                                                         23    handling, making it more likely that the contents will break or sustain damage.
                                                         24    Plaintiffs shall proffer expert testimony to establish these facts once this case
                                                         25    reaches the merits.
                                                         26          45.        If, on the other hand, the amount of candy product contained in each box
                                                         27    was commensurate with the size of the box, as reasonable consumers expect, then
                                                         28

                                                                                                              24
                                                              Error! Unknown document property name.          24
                                                                                                        COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 25 of 56 PageID: 25




                                                          1    the candy product would have less room to move around during shipping and
                                                          2    handling, and would be less likely to sustain damage.
                                                          3          46.        As such, the slack-fill present in the Products’ packaging makes the
                                                          4    candy product more susceptible to damage, and, in fact, causes the candy product to
                                                          5    often sustain damage.
                                                          6          47.        The Products are packaged in boxes and sealed with heated glue. A true
                                                          7    and correct representation of the heated glue on the Products’ packaging is shown in
                                                          8    the image below.
                                                          9    Figure 12.
                                                         10
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                         12
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13
                                                         14
                                                         15          48.        As confirmed by Plaintiffs’ expert in packaging design, the equipment
                                                         16    used to seal the box does not breach the inside of the Products’ containers during
                                                         17    the packaging process. The heated glue is applied to an exterior flap of the box,
                                                         18    which is then sealed over the top by a second exterior flap.
                                                         19          49.        As confirmed during Plaintiffs’ survey of comparator boxed candy
                                                         20    products available in the marketplace, neither the heated glue application nor the
                                                         21    sealing equipment requires slack-fill during the manufacturing process. Even if
                                                         22    there were no slack-fill present in the Products’ boxes, the machines used for
                                                         23    enclosing the contents in the package would work without disturbing the packaging
                                                         24    process.
                                                         25          50.        As confirmed by Plaintiffs’ expert in packaging design, the slack-fill
                                                         26    present in the Products’ containers is not a result of the candy product settling
                                                         27    during shipping and handling. Given the Products’ density, shape, and composition,
                                                         28

                                                                                                              25
                                                              Error! Unknown document property name.          25
                                                                                                        COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 26 of 56 PageID: 26




                                                          1    any settling occurs immediately at the point of filling the box. No additional product
                                                          2    settling occurs during subsequent shipping and handling.
                                                          3          51.        The contents of the Products are of a great enough density that any
                                                          4    slack-fill present at the point of sale was present at the time of filling the containers
                                                          5    and packaging the contents.
                                                          6          52.        As confirmed by Plaintiffs’ expert in packaging design, the Products’
                                                          7    packaging is not reusable or of any significant value to the Products independent of
                                                          8    its function to hold the candy product. The Products’ containers are boxes intended
                                                          9    to be discarded immediately after the candy is eaten.
                                                         10          53.        As confirmed by Plaintiffs’ expert in packaging design, the slack-fill
                                                         11    present in the Products’ containers does not accommodate required labeling,
                          9255 Sunset Blvd., Suite 804




                                                         12    discourage pilfering, facilitate handling, or prevent tampering.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13          54.        Defendants can easily increase the quantity of candy product contained
                                                         14    in each box (or, alternatively, decrease the size of the containers) by 33-50% more
                                                         15    volume.
                                                         16          55.        The “Nutrition Facts” panel on the back of each box states “Servings
                                                         17    Per Container about 4.” By arithmetic, each serving would be equal to 100%
                                                         18    expected total fill, divided by 4 servings, yielding a value of 25% of volume per
                                                         19    serving. Given the Products can accommodate an additional 45% of candy product,
                                                         20    consumers are being shortchanged roughly 1.8 servings per box. True and accurate
                                                         21    representations of the Products’ net weight and serving size disclosures are set forth
                                                         22    below.
                                                         23          56.        Contrast Defendants’ packaging of the Products with a comparator
                                                         24    product, such as “Boston Baked Beans” (“Boston Beans”), a candy product
                                                         25    manufactured by Defendant Ferrara itself, and similarly sold at movie theaters and
                                                         26    retail outlets located throughout New Jersey and the United States. A true and
                                                         27    correct representation of the front of the Boston Beans product is shown in the
                                                         28    image below.
                                                                                                              26
                                                              Error! Unknown document property name.          26
                                                                                                        COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 27 of 56 PageID: 27




                                                          1
                                                          2
                                                          3
                                                          4
                                                          5
                                                          6
                                                          7
                                                          8
                                                          9          57.        Boston Beans are sold in identical packaging to that of the Products, i.e.,
                                                         10    opaque boxes of identical size, shape, volume, and material. Boston Beans are
                                                         11    packaged using nearly identical fill and heated glue enclosing machines to those of
                          9255 Sunset Blvd., Suite 804




                                                         12    the Products.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13          58.        Boston Beans are coated candies of nearly identical size, shape, and
                                                         14    density of that of the Products. However, contrary to the Products, Boston Beans
                                                         15    have very little slack-fill and negligible nonfunctional slack-fill. A true and correct
                                                         16    representation of the open container of Boston Beans is pictured in the image
                                                         17    below.
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26          59.        Boston Beans’ packaging provides additional evidence that the slack-fill
                                                         27    present in the Products’ packaging is nonfunctional to the tune of 33-50%.
                                                         28

                                                                                                              27
                                                              Error! Unknown document property name.          27
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 28 of 56 PageID: 28




                                                          1          60.        Boston Beans’ packaging provides additional evidence that the slack-fill
                                                          2    in the Products is not necessary to protect and, in fact, does not protect, the contents
                                                          3    of the Products; is not a requirement of the machines used for enclosing the contents
                                                          4    of the Products; is not a result of unavoidable product settling during shipping and
                                                          5    handling; is not needed to perform a specific function; and is not part of a legitimate
                                                          6    reusable container.
                                                          7          61.        Boston Beans’ packaging provides additional evidence that Defendants
                                                          8    are able to increase the level of fill inside the Products’ boxes.
                                                          9          62.        Boston Beans’ packaging provides more evidence that Defendants have
                                                         10    reasonable alternative designs available to them in their packaging of the Products.
                                                         11          63.        As confirmed by Plaintiffs’ economics experts and large-scale,
                          9255 Sunset Blvd., Suite 804




                                                         12    randomized conjoint consumer study, fill level and box size have a causal impact on
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    consumers’ willingness to pay for the Products. These experts were able to calculate
                                                         14    the price premia attributable to the slack-fill contained in each one of the Products’
                                                         15    packaging. These premia are in the range of 9.5 percent to 19.6 percent for the
                                                         16    Retail channel, and 6.4 percent to 13.5 percent for the Movie Theater channel.
                                                         17          64.        Plaintiffs did not expect that the Products would contain nonfunctional
                                                         18    slack-fill, especially given that nonfunctional slack-fill, as opposed to functional
                                                         19    slack-fill, is prohibited by federal law as well as New Jersey law.
                                                         20          65.        The Products are made, formed, and filled so as to be misleading. The
                                                         21    Products are, therefore, misbranded.
                                                         22          66.        The slack-fill contained in the Products does not serve a legitimate or
                                                         23    lawful purpose.
                                                         24          67.        Defendants’ false, deceptive, and misleading label statements are
                                                         25    unlawful under state and federal consumer protection and packaging laws.
                                                         26          68.        Defendants intended for Plaintiffs and the Class members to be misled.
                                                         27          69.        Defendants’ misleading and deceptive practices proximately caused
                                                         28    harm to Plaintiffs and the Class.
                                                                                                              28
                                                              Error! Unknown document property name.          28
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 29 of 56 PageID: 29




                                                          1                                      CLASS ACTION ALLEGATIONS
                                                          2          70.        Plaintiffs bring this action individually and on behalf of a class of all
                                                          3    other persons similarly situated. The Class which Plaintiffs seek to represent
                                                          4    comprises:
                                                          5                     “All persons who purchased the Product in the United
                                                          6                     States or, alternatively, in New Jersey, New York, Florida,
                                                          7                     Michigan, Illinois, North Carolina, and/or Texas, for
                                                          8                     personal consumption and not for resale during the time
                                                          9                     period of six years prior to the filing of the complaint
                                                         10                     through the present.”
                                                         11    Said definition may be further defined or amended by additional pleadings,
                          9255 Sunset Blvd., Suite 804




                                                         12    evidentiary hearings, a class certification hearing, and orders of this Court.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13          71.        On April 29, 2020, a California State Court certified a class action
                                                         14    against these Defendants for the same claims involving the same products under
                                                         15    California law. See Thomas v. Nestle USA, Inc., Los Angeles Superior Court Case
                                                         16    No. BC 649863 (Apr. 29, 2020).
                                                         17          72.        In Thomas, supra, these Defendants admitted the following about the
                                                         18    Products at issue in the instant case:
                                                         19                a. “The package for each individual candy Product measures the same
                                                         20                     length and width as all of the other packages for that individual type of
                                                         21                     candy Product. In other words, the length and width of all of the
                                                         22                     Raisinets boxes are the same.”
                                                         23                b. “The package for each individual candy Product is intended to contain
                                                         24                     the same net weight of candy as all of the other packages for that
                                                         25                     individual type of candy Product. In other words, the net weight of the
                                                         26                     candy in all of the Raisinets boxes is intended to be the same.”
                                                         27                c. “All of the candy products within a brand (i.e., all Raisinets) are
                                                         28                     packaged in the same manner. Accordingly, the existence and/or
                                                                                                               29
                                                              Error! Unknown document property name.           29
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 30 of 56 PageID: 30




                                                          1                     amount of functional slack-fill (if any) is consistent among all of the
                                                          2                     packages within a particular brand. Specifically, the basis for asserting
                                                          3                     that a particular brand of candy Product contains functional slack-fill
                                                          4                     would be consistent among all packages within a particular brand, i.e.,
                                                          5                     the basis for non-functional slack-fill in the packaging for Raisinets
                                                          6                     would be the same as to all packages of Raisinets.”
                                                          7          73.        On March 25, 2019, the United States District Court for the Central
                                                          8    District of California certified a class action against one of Defendants’ highly
                                                          9    visible competitors involving nearly identical claims and products under Federal
                                                         10    Rule of Civil Procedure 23. See Escobar v. Just Born, Inc., Case No. 2:17-cv-
                                                         11    01826-BRO-PJW (C.D. Cal. Mar. 25, 2019).
                          9255 Sunset Blvd., Suite 804




                                                         12          74.        The Class is so numerous that their individual joinder herein is
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    impracticable. On information and belief, members of the Class number in the
                                                         14    millions throughout New Jersey, New York, Florida, Michigan, Illinois, North
                                                         15    Carolina, and Texas. The precise number of Class members and their identities are
                                                         16    unknown to Plaintiffs at this time but may be determined through discovery. Class
                                                         17    members may be notified of the pendency of this action by mail and/or publication
                                                         18    through the distribution records of Defendants and third-party retailers and vendors.
                                                         19          75.        Common questions of law and fact exist as to all Class members and
                                                         20    predominate over questions affecting only individual Class members. Common
                                                         21    legal and factual questions include, but are not limited to:
                                                         22                a. The true nature and amount of product contained in each Products’
                                                         23                     packaging;
                                                         24                b. Whether the marketing, advertising, packaging, labeling, and other
                                                         25                     promotional materials for the Products are deceptive;
                                                         26                c. Whether Defendants misrepresented the approval of the FDA, United
                                                         27                     States Congress, and New Jersey Legislature that the Products’
                                                         28

                                                                                                              30
                                                              Error! Unknown document property name.          30
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 31 of 56 PageID: 31




                                                          1                     packaging complied with federal and New Jersey slack-fill regulations
                                                          2                     and statutes;
                                                          3                d. Whether the Products contain nonfunctional slack-fill in violation of 21
                                                          4                     C.F.R. Section 100.100, et seq.;
                                                          5                e. Whether Defendants’ conduct is a deceptive act within the meaning of
                                                          6                     New Jersey Statues 56:8-1, et seq.;
                                                          7                f. Whether Defendants’ conduct is a false advertising within the meaning
                                                          8                     of New Jersey Administrative Code Section 13:45A-9.1, et seq.;
                                                          9                g. Whether Defendants’ conduct is a deceptive act or practice within the
                                                         10                     meaning of New York General Business Law Section 349, et seq.;
                                                         11                h. Whether Defendants’ conduct is a deceptive act or practice within the
                          9255 Sunset Blvd., Suite 804




                                                         12                     meaning of New York General Business Law Section 349, et seq.;
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                i. Whether Defendants’ conduct is an unfair and deceptive act or practice
                                                         14                     within the meaning of Florida Statutes Section 501.201, et seq.;
                                                         15                j. Whether Defendants’ conduct is an unfair and deceptive act within the
                                                         16                     meaning of Michigan Compiled Laws Section 445.901, et seq.;
                                                         17                k. Whether Defendants’ conduct is a deceptive and unfair act or practice
                                                         18                     within the meaning of Illinois Compiled Statutes Chapter 815 Section
                                                         19                     505/1, et seq.;
                                                         20                l. Whether Defendants’ conduct is an unfair and deceptive act or practice
                                                         21                     within the meaning of North Carolina General Statutes Section 75-1.1,
                                                         22                     et seq.;
                                                         23                m. Whether Defendants’ conduct is a false, misleading, and deceptive
                                                         24                     business practice within the meaning of Texas Business and
                                                         25                     Commercial Code Section 17.41, et seq.;
                                                         26                n. Whether Plaintiffs and the Class paid more money for the Products than
                                                         27                     they actually received;
                                                         28

                                                                                                              31
                                                              Error! Unknown document property name.          31
                                                                                                          COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 32 of 56 PageID: 32




                                                          1                o. How much money Plaintiffs and the Class paid for the Products than
                                                          2                     they actually received;
                                                          3                p. Whether Defendants were unjustly enriched at the expense of Plaintiffs
                                                          4                     and the Class members;
                                                          5                q. Whether Defendants committed common law fraud; and
                                                          6                r. Whether Defendants breached an implied warranty to Plaintiffs and
                                                          7                     Class members.
                                                          8          76.        Plaintiffs’ claims are typical of the claims of the Class, and Plaintiffs
                                                          9    will fairly and adequately represent and protect the interests of the Class. Plaintiffs
                                                         10    have retained competent and experienced counsel in class action and other complex
                                                         11    litigation. Plaintiffs’ Counsel prosecuted the largest slack-fill nationwide class
                          9255 Sunset Blvd., Suite 804




                                                         12    action settlement in 2018. Plaintiffs’ Counsel also was the first law firm to
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    successfully certify a slack-fill lawsuit involving theater box candy confectioners
                                                         14    (twice in 2019 and 2020, respectively).
                                                         15          77.        Plaintiffs and the Class have suffered injury in fact and have lost money
                                                         16    as a result of Defendants’ false representations. Plaintiffs purchased the Products
                                                         17    because of the size of the box and the product label, which they believed to be
                                                         18    indicative of the amount of candy product contained therein as commensurate with
                                                         19    the size of the box. Plaintiffs relied on Defendants’ representations and would not
                                                         20    have purchased the Products if they had known that the packaging, labeling, and
                                                         21    advertising as described herein was false and misleading.
                                                         22          78.        A class action is superior to other available methods for fair and
                                                         23    efficient adjudication of this controversy. The expense and burden of individual
                                                         24    litigation would make it impracticable or impossible for Class members to
                                                         25    prosecute their claims individually.
                                                         26          79.        The trial and litigation of Plaintiffs’ claims are manageable. Individual
                                                         27    litigation of the legal and factual issues raised by Defendants’ conduct would
                                                         28    increase delay and expense to all parties and the court system. The class action
                                                                                                               32
                                                              Error! Unknown document property name.           32
                                                                                                          COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 33 of 56 PageID: 33




                                                          1    device presents far fewer management difficulties and provides the benefits of a
                                                          2    single, uniform adjudication, economies of scale, and comprehensive supervision by
                                                          3    a single court.
                                                          4          80.        Defendants have acted on grounds generally applicable to the entire
                                                          5    Class, thereby making final injunctive relief and/or corresponding declaratory relief
                                                          6    appropriate with respect to the Class as a whole. The prosecution of separate actions
                                                          7    by individual Class members would create the risk of inconsistent or varying
                                                          8    adjudications with respect to individual members of the Class that would establish
                                                          9    incompatible standards of conduct for Defendants.
                                                         10          81.        Absent a class action, Defendants will likely retain the benefits of their
                                                         11    wrongdoing. Because of the small size of the individual Class members’ claims,
                          9255 Sunset Blvd., Suite 804




                                                         12    few, if any, Class members could afford to seek legal redress for the wrongs
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    complained of herein. Absent a representative action, the Class members will
                                                         14    continue to suffer losses and Defendants will be allowed to continue these
                                                         15    violations of law and to retain the proceeds of their ill-gotten gains.
                                                         16                                                 COUNT ONE
                                                         17                             Violation of New Jersey Consumer Fraud Act,
                                                         18                                            N.J.S.A. § 56:8-1, et seq.
                                                         19                                  (By Plaintiff Iglesia against Defendants)
                                                         20          82.        Plaintiff Iglesia repeats and realleges the all allegations of the previous
                                                         21    paragraphs, and incorporates the same as if set forth herein at length.
                                                         22          83.        This cause of action is brought pursuant to New Jersey Statute
                                                         23    Annotated Section 56:8-1, et seq., the New Jersey Consumer Fraud Act (“CFA”),
                                                         24    on behalf of a Class consisting of “All persons who purchased the Product in the
                                                         25    State of New Jersey for personal use and not for resale during the time period of six
                                                         26    years prior to the filing of the complaint through the present. Excluded from the
                                                         27    Class are Defendants’ officers, directors, and employees, and any individual who
                                                         28

                                                                                                                   33
                                                              Error! Unknown document property name.               33
                                                                                                             COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 34 of 56 PageID: 34




                                                          1    received remuneration from Defendants in connection with that individual’s use or
                                                          2    endorsement of the Product.”
                                                          3          84.        The CFA , N.J.S.A. § 56:8-2 deems “…[a]ny unconscionable
                                                          4    commercial practice, deception, fraud, false pretense, false promise,
                                                          5    misrepresentation, or the knowing, concealment, suppression, or omission of any
                                                          6    material fact with intent that others rely upon such concealment, suppression or
                                                          7    omission, in connection with the sale or advertisement of any merchandise …
                                                          8    whether or not any person has in fact been misled, deceived or damaged thereby …
                                                          9    is declared to be an unlawful practice…”
                                                         10          85.        In violation of the CFA, Defendants have affirmatively misrepresented
                                                         11    material facts with the intent that consumers rely upon such concealment and
                          9255 Sunset Blvd., Suite 804




                                                         12    deception in connection with the amount of product that is contained in each
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Products’ packaging.
                                                         14          86.        If a person suffers “any ascertainable loss of moneys or property, real or
                                                         15    personal, as a result of the use or employment by another person of any method, act,
                                                         16    or practice declared unlawful under” the CFA “may bring an action . . . therefor in
                                                         17    any court of competent jurisdiction” for “legal or equitable relief” “sustained by any
                                                         18    person in interest,” pursuant to N.J.S.A. § 56:8-19.
                                                         19          87.        The practices described herein, specifically Defendants’ labeling,
                                                         20    advertising, and sale of the Products, were intended to result and did result in the
                                                         21    sale of the Products to the consuming public and violated and continue to violate the
                                                         22    CFA by (1) engaging in an unlawful practice using deceptive representations in
                                                         23    connection with the Products; (2) resulting in an ascertainable loss to Plaintiff and
                                                         24    the Plaintiff’s Class; and (3) the unlawful conduct created the ascertainable loss.
                                                         25          88.        Defendants’ conduct, as set forth above, constitutes unfair, fraudulent
                                                         26    and/or deceptive trade practices prohibited under the CFA.
                                                         27          89.        Defendants fraudulently deceived Plaintiffs and the Class, and
                                                         28    intentionally misrepresented and concealed material facts from Plaintiff Iglesia and
                                                                                                              34
                                                              Error! Unknown document property name.          34
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 35 of 56 PageID: 35




                                                          1    the Class. Said misrepresentations and concealment were done with the intention of
                                                          2    deceiving Plaintiff Iglesia and the Class and depriving them of their legal rights and
                                                          3    money.
                                                          4          90.        Defendants knew or should have known, through the exercise of
                                                          5    reasonable care, that the Products were consistently underfilled by one-third to one-
                                                          6    half with nonfunctional and unlawful slack-fill.
                                                          7          91.        Defendants’ actions as described herein were done with conscious
                                                          8    disregard of Plaintiff Iglesia’s rights and Defendants were wanton and malicious in
                                                          9    its concealment of the same.
                                                         10          92.        Defendants’ packaging, labeling, and advertising of the Products were a
                                                         11    material factor in Plaintiff Iglesia’s and the Class’s decisions to purchase the
                          9255 Sunset Blvd., Suite 804




                                                         12    Products, as they indicated the amount of product contained in the Products’
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    packaging would be commensurate with the size of the box. Defendants’ packaging
                                                         14    and labeling were intended to, and did, induce Plaintiff Iglesia and members of the
                                                         15    Class to rely upon Defendants’ representations that the Products’ packaging would
                                                         16    be adequately filled with candy product. These representations were a substantial
                                                         17    factor in causing Plaintiff Iglesia and the Class to purchase the Products.
                                                         18          93.        Based on Defendants’ advertising of the Products, Plaintiff Iglesia and
                                                         19    the Class reasonably believed they would receive boxes that contained a greater
                                                         20    amount of candy product.
                                                         21          94.        At the time Plaintiff Iglesia and the Class purchased the Products, they
                                                         22    were unaware of the fact that the Products contained significantly less product than
                                                         23    indicated by the product packaging, specifically one-third to one-half less.
                                                         24          95.        Had they known that Defendants were making misrepresentations about
                                                         25    the Products’ quantity, Plaintiff Iglesia and the Class would not have purchased the
                                                         26    Products.
                                                         27          96.        Plaintiff Iglesia and the Class have suffered injury in fact and have lost
                                                         28    money as a result of Defendants’ false representations.
                                                                                                              35
                                                              Error! Unknown document property name.          35
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 36 of 56 PageID: 36




                                                          1                                                  COUNT TWO
                                                          2                                            Breach of Express Warranty,
                                                          3                                            N.J.S.A. § 12A:2-313, et seq.
                                                          4                                  (By Plaintiff Iglesia against Defendants)
                                                          5          97.        Plaintiff Iglesia repeats and realleges the allegations set forth in the
                                                          6    preceding paragraphs, and incorporates the same as if set forth herein at length.
                                                          7          98.        This cause of action is brought on behalf of a Class consisting of “All
                                                          8    persons who purchased the Product in the State of New Jersey for personal use and
                                                          9    not for resale during the time six years prior to the filing of this complaint, through
                                                         10    the present. Excluded from the Class are Defendants’ officers, directors, and
                                                         11    employees, and any individual who received remuneration from Defendants in
                          9255 Sunset Blvd., Suite 804




                                                         12    connection with that individual’s use or endorsement of the Product.”
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13          99.        Plaintiff Iglesia and each member of the Nationwide Class formed a
                                                         14    contract with Defendants at the time they purchased the Products. The terms of such
                                                         15    contract included the promises and affirmations of fact made by Defendants on the
                                                         16    Products’ packaging, including the amount and quantity of candy product contained
                                                         17    therein. This labeling, marketing, and advertising constitute express warranties that
                                                         18    became part of the basis of the bargain, and which are part of the standardized
                                                         19    contract between Plaintiffs and members of the Nationwide Class and Defendants.
                                                         20          100.       Defendants purport, through their advertising, labeling, marketing, and
                                                         21    packaging, to create an express warranty that the Products’ packaging contains an
                                                         22    expected certain amount of candy product therein.
                                                         23          101.       Plaintiff Iglesia and the Nationwide Class performed all conditions
                                                         24    precedent to Defendants’ liability under this contract when they purchased the
                                                         25    Products.
                                                         26          102.       Defendants breached express warranties about the Products and their
                                                         27    quantities, because Defendants’ statements about the Products were false and the
                                                         28    Products do not conform to Defendants’ affirmations and promises, as described
                                                                                                                    36
                                                              Error! Unknown document property name.                36
                                                                                                               COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 37 of 56 PageID: 37




                                                          1    herein. Specifically, the Products’ boxes contain one-third to one-half less candy
                                                          2    product than consumers expect to receive.
                                                          3          103.       Plaintiff Iglesia and the Class were injured as a direct result of
                                                          4    Defendants’ breach because (a) they would not have purchased the Products if they
                                                          5    had known the true facts; (b) they paid a premium due to the mislabeling of the
                                                          6    Products; and (c) the Products did not have the quantity that was promised.
                                                          7                                               COUNT THREE
                                                          8              Violation of New York Deceptive and Unfair Trade Practices Act,
                                                          9                                            N.Y.G.B.L. § 349, et seq.
                                                         10                  (By Plaintiffs Fertel, Rosenberg, and Yd against Defendants)
                                                         11          104.       Plaintiffs Fertel, Rosenberg, and Yd repeat and reallege the allegations
                          9255 Sunset Blvd., Suite 804




                                                         12    of the previous paragraphs and incorporate the same as if set forth herein at length.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13          105.       This cause of action is brought pursuant to New York General Business
                                                         14    Law Section 349, et seq., on behalf of Plaintiffs Fertel, Rosenberg, and Yd, and the
                                                         15    Class consisting of all persons residing in the United States and/or State of New
                                                         16    York who purchased the Products for personal consumption and not for resale
                                                         17    during the time period of four years prior to the filing of the complaint through the
                                                         18    present.
                                                         19          106.       New York General Business Law Section 349 provides that “deceptive
                                                         20    acts or practices in the conduct of any business, trade or commerce or in the
                                                         21    furnishing of any service in this state are . . . unlawful.”
                                                         22          107.       Defendants, in their advertising and packaging of the Products, make
                                                         23    false and misleading statements regarding the quality and characteristics of the
                                                         24    Products, particularly that the Products’ packages are filled with candy product
                                                         25    when they are not. Such misrepresentations appear on the label and packaging of
                                                         26    the Products, which are sold at movie theatres and retail locations nationwide,
                                                         27    point-of-purchase displays, as well as Defendants’ website and other retailers’
                                                         28    advertisements which have adopted Defendants’ advertisements.
                                                                                                                  37
                                                              Error! Unknown document property name.              37
                                                                                                             COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 38 of 56 PageID: 38




                                                          1          108.       Defendants’ labeling and packaging of the Products led and continue to
                                                          2    lead average consumers, including Plaintiffs Fertel, Rosenberg, and Yd, to believe
                                                          3    that the Products’ packages contain an amount of candy product commensurate with
                                                          4    the size of the box.
                                                          5          109.       Defendants do not have any reasonable basis for the claims about the
                                                          6    Products made in Defendants’ advertising and on Defendants’ packaging or label
                                                          7    because the Products’ packages are underfilled by one-third to one-half.
                                                          8          110.       Defendants knew that the misrepresentations it made and continues to
                                                          9    make about the Products are false and misleading.
                                                         10          111.       The above-described practices employed by Defendants, whereby it
                                                         11    advertises, promotes, and markets its Products as being full of candy, are unfair,
                          9255 Sunset Blvd., Suite 804




                                                         12    deceptive, misleading, and are therefore unlawful acts in violation of New York
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    General Business Law Section 349.
                                                         14          112.       The foregoing deceptive acts and practices were directed at consumers.
                                                         15          113.       Pursuant to New York General Business Law Section 349, Plaintiffs
                                                         16    Fertel, Rosenberg, and Yd seek injunctive relief in the form of an order enjoining
                                                         17    the above-described wrongful acts and practices of Defendants, including, but not
                                                         18    limited to, an order enjoining Defendants from continuing to make the
                                                         19    representations set forth above that the Products’ packages are filled with candy
                                                         20    product.
                                                         21                                             COUNT FOUR
                                                         22            False Advertising of the New York Deceptive Acts and Practices Act,
                                                         23                                   New York General Business Law § 350
                                                         24                   (By Plaintiffs Fertel, Rosenberg, and Yd against Defendant)
                                                         25          114.       Plaintiffs Fertel, Rosenberg, and Yd repeat and reallege the allegations
                                                         26    set forth above and incorporate the same as if set forth herein at length.
                                                         27          115.       This cause of action is brought pursuant to New York General Business
                                                         28    Law Section 350, et seq., on behalf of Plaintiffs Fertel, Rosenberg, and Yd, and the
                                                                                                              38
                                                              Error! Unknown document property name.          38
                                                                                                          COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 39 of 56 PageID: 39




                                                          1    Class consisting of all persons residing in the United States and/or State of New
                                                          2    York who purchased the Products for personal consumption and not for resale
                                                          3    during the time period of four years prior to the filing of the complaint through the
                                                          4    present.
                                                          5          116.       Defendants have been and/or is engaged in the “conduct of . . . business,
                                                          6    trade or commerce” within the meaning of New York General Business Law
                                                          7    Section 350.
                                                          8          117.       Defendants, in their advertising and packaging of the Products, makes
                                                          9    false and misleading statements regarding the quality and characteristics of the
                                                         10    Products, particularly that the Products’ packages are full of candy product when
                                                         11    they are not. Such misrepresentations appear on the label and packaging of the
                          9255 Sunset Blvd., Suite 804




                                                         12    Products, which are sold at movie theatres and retail locations nationwide and on
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Defendants’ website.
                                                         14          118.       Defendants’ claims about the Products lead reasonable consumers to
                                                         15    believe that the Products’ packages contain an amount of candy product
                                                         16    commensurate with the size of the box.
                                                         17          119.       Defendants do not have any reasonable basis for such label and
                                                         18    advertising claims.
                                                         19          120.       Defendants knew or should have known that their misrepresentations are
                                                         20    false and misleading.
                                                         21          121.       Plaintiffs Fertel, Rosenberg, and Yd would not have purchased the
                                                         22    Products but for the representations by Defendants that the Products’ packages were
                                                         23    adequately full of candy product, i.e., filled commensurate with the size of the box.
                                                         24          122.       Plaintiffs Fertel, Rosenberg, and Yd, and the Class have suffered injury
                                                         25    in fact and lost money as a result of and in reasonable and detrimental reliance upon
                                                         26    Defendants’ false representations.
                                                         27          123.       Defendants’ above-described misrepresentations about the Products are
                                                         28    material and likely to deceive a reasonable consumer.
                                                                                                             39
                                                              Error! Unknown document property name.         39
                                                                                                        COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 40 of 56 PageID: 40




                                                          1          124.       Plaintiffs and Class members have suffered an injury, including the loss
                                                          2    of money, as a result of Defendants’ false and misleading advertising.
                                                          3          125.       Pursuant to New York General Business Law Section 350, Plaintiffs
                                                          4    Fertel, Rosenberg, and Yd seek injunctive relief in the form of an order enjoining
                                                          5    the above-described wrongful acts and practices of Defendants, including, but not
                                                          6    limited to, an order enjoining Defendants from continuing to make the
                                                          7    representations set forth above that the Products’ packages are adequately filled
                                                          8    with candy, i.e., commensurate with the size of the box.
                                                          9                                                  COUNT FIVE
                                                         10      Unfair or Deceptive Act or Practice in Violation of the Florida Deceptive and
                                                         11                                            Unfair Trade Practices Act,
                          9255 Sunset Blvd., Suite 804




                                                         12                                      Florida Statutes §§ 501.201, et seq.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                                 (By Plaintiff Tatkow against Defendants)
                                                         14          126.       Plaintiff Tatkow repeats and realleges the allegations set forth above and
                                                         15    incorporates the same as if set forth herein at length.
                                                         16          127.       This cause of action is brought pursuant to Florida Statutes Section
                                                         17    501.201, et seq., on behalf of Plaintiff Tatkow and the Class consisting of all
                                                         18    persons residing in the United States and/or State of Florida who purchased the
                                                         19    Products for personal consumption and not for resale during the time period of four
                                                         20    years prior to the filing of the complaint through the present.
                                                         21          128.       Florida Statutes Section 501.204 provides that “[u]nfair methods of
                                                         22    competition, unconscionable acts or practices, and unfair or deceptive acts or
                                                         23    practices in the conduct of any trade or commerce are . . . unlawful.”
                                                         24          129.       Defendantd, in their advertising and packaging of the Products, makes
                                                         25    false and misleading statements regarding the quality and characteristics of the
                                                         26    Product, particularly that the packages are full of candy product when they are not.
                                                         27    Such misrepresentations appear on the label and packaging of the Products, which
                                                         28    are sold at movie theatre and retail locations nationwide, point-of-purchase displays,
                                                                                                                   40
                                                              Error! Unknown document property name.               40
                                                                                                               COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 41 of 56 PageID: 41




                                                          1    as well as Defendants’ website and other retailers’ advertisements which have
                                                          2    adopted Defendants’ advertisements.
                                                          3          130.       Defendants fraudulently deceived Plaintiff Tatkow and the Class by
                                                          4    representing that the Products have certain characteristics and ingredients which
                                                          5    they do not have. In doing so, Defendants intentionally misrepresented and
                                                          6    concealed material facts from Plaintiff Tatkow and the Class, specifically by
                                                          7    claiming and advertising that the Products’ packages are adequately filled with
                                                          8    candy product when, in fact, they contain an unlawful amount of nonfunctional
                                                          9    slack-fill. Said misrepresentations and concealment were done with the intention of
                                                         10    deceiving Plaintiff Tatkow and the Class, and depriving them of their legal rights
                                                         11    and money.
                          9255 Sunset Blvd., Suite 804




                                                         12          131.       Defendants’ packaging and labeling of the Products led and continue to
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    lead reasonable consumers, including Plaintiff Tatkow, to believe that the Products’
                                                         14    boxes are full of candy.
                                                         15          132.       Defendants do not have any reasonable basis for the claims about the
                                                         16    Products made in Defendants’ packaging and labeling because the containers are
                                                         17    underfilled by one-third to one-half.
                                                         18          133.       Defendants know that the misrepresentations they made and continue to
                                                         19    make about the Products’ quantity are false and misleading.
                                                         20          134.       Plaintiff Tatkow and the Class have suffered injury in fact and have lost
                                                         21    money or property as a result of and in reliance upon Defendants’ false
                                                         22    representations.
                                                         23          135.       Plaintiff Tatkow would not have purchased the Products but for the
                                                         24    representations by Defendants about the Products’ packages as being full of candy.
                                                         25          136.       As alleged in the preceding paragraphs, the misrepresentations by
                                                         26    Defendants of the material facts detailed above constitute a deceptive trade practice
                                                         27    that is likely to mislead consumers, and therefore an unlawful act, within the
                                                         28    meaning of Florida Statutes Section 501.201, et seq.
                                                                                                              41
                                                              Error! Unknown document property name.          41
                                                                                                        COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 42 of 56 PageID: 42




                                                          1          137.       Defendants, by continuing to lead reasonable consumers to believe that
                                                          2    Products’ packages are adequately full, are committing an immoral, unethical, and
                                                          3    substantially injurious, and therefore unfair, act toward consumers.
                                                          4          138.       Pursuant to Florida Statutes Section 501.211(1), Plaintiff Tatkow seeks
                                                          5    declaratory judgment that the above-described wrongful acts violate the Florida
                                                          6    Deceptive and Unfair Trade Practices Act. Plaintiff Tatkow also seeks injunctive
                                                          7    relief in the form of an order enjoining the above-described wrongful acts and
                                                          8    practices of Defendants, including, but not limited to, an order enjoining Defendants
                                                          9    from continuing to underfill their Products’ packages by one-third to one-half, as set
                                                         10    forth above.
                                                         11                                              COUNT SIX
                          9255 Sunset Blvd., Suite 804




                                                         12      Unfair and Deceptive Act in Violation of the Michigan Consumer Protection
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                           Act, Michigan Compiled Laws §§ 445.901, et seq.
                                                         14                              (By Plaintiff Maxwell against all Defendants)
                                                         15          139.       Plaintiff Maxwell repeats and realleges the allegations set forth above
                                                         16    and incorporates the same as if set forth herein at length.
                                                         17          140.       This cause of action is brought pursuant to Michigan Compiled Laws
                                                         18    Section 445.901, et seq., on behalf of Plaintiff Maxwell and the Class consisting of
                                                         19    all persons residing in the United States and/or State of Michigan who purchased
                                                         20    the Products for personal consumption and not for resale during the time period of
                                                         21    four years prior to the filing of the complaint through the present.
                                                         22          141.       Michigan Compiled Laws Section 445.901 provides that “[u]nfair,
                                                         23    unconscionable, or deceptive methods, acts, or practices in the conduct of trade or
                                                         24    commerce are unlawful.”
                                                         25          142.       Defendants, in their advertising and packaging of the Products, makes
                                                         26    false and misleading statements regarding the quality and characteristics of the
                                                         27    Products, particularly that their packages are filled with candy product when they
                                                         28    are not. Such misrepresentations appear on the label and packaging of the Products,
                                                                                                              42
                                                              Error! Unknown document property name.          42
                                                                                                          COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 43 of 56 PageID: 43




                                                          1    which are sold at movie theaters and retail locations nationwide, point-of-purchase
                                                          2    displays, as well as Defendants’ official website and other retailers’ advertisements
                                                          3    which have adopted Defendants’ advertisements.
                                                          4          143.       Defendants’ labeling and advertising of the Products led and continue to
                                                          5    lead reasonable consumers, including Plaintiff Maxwell, to believe that the
                                                          6    Products’ packages contain an amount of candy product commensurate with the
                                                          7    size of the box.
                                                          8          144.       Defendants do not have any reasonable basis for the claims about the
                                                          9    Products made in Defendants’ advertising and packaging or label because the
                                                         10    Products’ packages are underfilled by one-third to one-half.
                                                         11          145.       Defendants knew that the misrepresentations they made and continue to
                          9255 Sunset Blvd., Suite 804




                                                         12    make about the quantity of candy product contained within the Products’ packages
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    are false and misleading.
                                                         14          146.       The misrepresentations described herein were intended to increase sales
                                                         15    to the consuming public, and violated and continue to violate Sections
                                                         16    445.903(1)(a), 445.903(1)(c), 445.903(1)(e), 445.903(1)(g) of the Michigan
                                                         17    Compiled Laws by representing that the Products have characteristics and benefits
                                                         18    which they do not have.
                                                         19          147.       Plaintiff Maxwell and the Class have suffered injury in fact and have
                                                         20    lost money or property as a result of and in reliance upon Defendants’ false
                                                         21    representations.
                                                         22          148.       Plaintiff Maxwell would not have purchased the Products but for the
                                                         23    representations by Defendants about the Products’ packages as being adequately
                                                         24    filled with candy product, i.e, commensurate with the size of the box.
                                                         25          149.       Pursuant to Michigan Compiled Laws Section 445.911(1)(a), Plaintiff
                                                         26    Maxwell seeks declaratory judgment that the above-described wrongful acts violate
                                                         27    the Michigan Consumer Protection Act. Plaintiff Maxwell also seeks injunctive
                                                         28    relief in the form of an order enjoining the above-described wrongful acts and
                                                                                                             43
                                                              Error! Unknown document property name.         43
                                                                                                        COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 44 of 56 PageID: 44




                                                          1    practices of Defendants, including, but not limited to, an order enjoining, with the
                                                          2    principles of equity, Defendants from continuing to make the representations set
                                                          3    forth above that the Products’ packages are adequately filled with candy product,
                                                          4    i.e., commensurate with the size of the box.
                                                          5                                            COUNT SEVEN
                                                          6        Deceptive and Unfair Act or Practice in Violation of the Illinois Consumer
                                                          7                              Fraud and Deceptive Business Practices Act,
                                                          8                            Compiled Statutes Chapter 815 §§ 505/1, et seq.
                                                          9                                (By Plaintiff Debeliso against Defendants)
                                                         10          150.       Plaintiff Debeliso repeats and realleges the allegations set forth above
                                                         11    and incorporates the same as if set forth herein at length.
                          9255 Sunset Blvd., Suite 804




                                                         12          151.        This cause of action is brought pursuant to Illinois Compiled Statutes
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Chapter 815, Section 505/1, et seq., on behalf of Plaintiff Debeliso and the Class
                                                         14    consisting of all persons residing in the United States and/or State of Illinois who
                                                         15    purchased the Products for personal consumption and not for resale during the time
                                                         16    period of four years prior to the filing of the complaint through the present.
                                                         17          152.       Illinois Compiled Statutes Chapter 815, Section 505/1 provides that
                                                         18    “[u]nfair or deceptive acts or practices . . . in the conduct of any trade or commerce
                                                         19    are . . . unlawful whether any person has in fact been misled, deceived or damaged
                                                         20    thereby.”
                                                         21          153.       Defendants, in their advertising and packaging of the Products, makes
                                                         22    false and misleading statements regarding the quality and characteristics of the
                                                         23    Products, particularly that the Products’ packages are sufficiently filled with candy
                                                         24    product when they contain one-third to one-half nonfunctional and unlawful slack-
                                                         25    fill. Such misrepresentations appear on the label and packaging of the Products,
                                                         26    which are sold at movie theatre and retail locations nationwide, point-of-purchase
                                                         27    displays, as well as Defendants’ website and other retailers’ advertisements which
                                                         28    have adopted Defendants’ advertisements.
                                                                                                               44
                                                              Error! Unknown document property name.           44
                                                                                                          COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 45 of 56 PageID: 45




                                                          1          154.       Defendants fraudulently deceived Plaintiff Debeliso and the Class by
                                                          2    representing that the Products have certain characteristics and ingredients which
                                                          3    they do not have. In doing so, Defendants intentionally misrepresented and
                                                          4    concealed material facts from Plaintiff Debeliso and the Class, specifically by
                                                          5    claiming and advertising that the Products’ packages were sufficiently filled with
                                                          6    candy when, in fact, they are underfilled by one-third to one-half. Said
                                                          7    misrepresentations and concealment were done with the intention of deceiving
                                                          8    Plaintiff Debeliso and the Class, and depriving them of their legal rights and money.
                                                          9          155.       Defendants’ labeling and advertising of the Products led and continues
                                                         10    to lead reasonable consumers, including Plaintiff Debeliso, to believe that the
                                                         11    Products’ boxes are sufficiently filled with candy, i.e., commensurate with the size
                          9255 Sunset Blvd., Suite 804




                                                         12    of the box.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13          156.       Defendants do not have any reasonable basis for the claims about the
                                                         14    Products made in Defendants’ advertising and on Defendants’ packaging or label
                                                         15    because the Products are underfilled by one-third to one-half.
                                                         16          157.        Plaintiff Debeliso and the Class have suffered injury in fact and have
                                                         17    lost money or property as a result of and in reliance upon Defendants’ false
                                                         18    representations.
                                                         19          158.       Plaintiff Debeliso would not have purchased the Product but for the
                                                         20    representations by Defendants about the Products as containing an amount of candy
                                                         21    product commensurate with the size of their boxes.
                                                         22          159.       Defendants knew that the misrepresentations it made and continues to
                                                         23    make about the amount of candy product contained in its Products’ packages are
                                                         24    false and misleading.
                                                         25          160.       As alleged in the preceding paragraphs, the misrepresentations by
                                                         26    Defendants of the material facts detailed above constitute false advertising, a
                                                         27    deceptive trade practice, and a misleading business practice within the meaning of
                                                         28    Illinois Compiled Statutes Chapter 815, Section 505/1, et seq.
                                                                                                              45
                                                              Error! Unknown document property name.          45
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 46 of 56 PageID: 46




                                                          1          161.       Defendants, by continuing to lead reasonable consumers to believe the
                                                          2    Products’ packages are sufficiently full of candy product, are committing an
                                                          3    immoral and substantially injurious, and therefore unfair, act toward consumers.
                                                          4          162.       Defendants, by selling packages that are underfilled by one-third to one-
                                                          5    half are realizing a great financial windfall that is harmful to Plaintiff Debeliso and
                                                          6    the Class.
                                                          7          163.       Pursuant to Illinois Compiled Statutes Chapter 815, Section 505/10a(c),
                                                          8    Plaintiff Debeliso seeks injunctive relief in the form of an order enjoining the
                                                          9    above-described wrongful acts and practices of Defendants, including, but not
                                                         10    limited to, an order enjoining Defendants from continuing to make the
                                                         11    representations set forth above that the Products’ packages are sufficiently full.
                          9255 Sunset Blvd., Suite 804




                                                         12                                              COUNT EIGHT
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Unfair and Deceptive Act or Practice in Violation of the North Carolina Unfair
                                                         14                                     and Deceptive Trade Practices Act,
                                                         15                          North Carolina General Statutes §§ 75-1/1, et seq.
                                                         16                                  (By Plaintiff Barter against Defendants)
                                                         17          164.       Plaintiff Barter repeats and realleges the allegations set forth above and
                                                         18    incorporates the same as if set forth herein at length.
                                                         19          165.       This cause of action is brought pursuant to North Carolina General
                                                         20    Statutes Section 75-1.1, et seq., on behalf of Plaintiff Barter and the Class
                                                         21    consisting of all persons residing in the United States and/or State of North Carolina
                                                         22    who purchased the Products for personal consumption and not for resale during the
                                                         23    time period of four years prior to the filing of the complaint through the present.
                                                         24          166.       North Carolina General Statute Section 75-1.1 provides that “[u]nfair
                                                         25    methods of competition in or affecting commerce, and unfair or deceptive acts or
                                                         26    practices in or affecting commerce, are . . . unlawful.”
                                                         27          167.       Defendants, in their advertising and packaging of the Products,
                                                         28    committed a deceptive and unfair act in commerce by making false and misleading
                                                                                                                46
                                                              Error! Unknown document property name.            46
                                                                                                           COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 47 of 56 PageID: 47




                                                          1    statements regarding the quality and characteristics of the Products, particularly that
                                                          2    the Products’ packages are sufficiently full of candy product when they are not.
                                                          3    Such misrepresentations appear on the label and packaging of the Products, which
                                                          4    are sold at movie theatres and retail locations stores nationwide, point-of-purchase
                                                          5    displays, as well as Defendants’ website and other retailers’ advertisements which
                                                          6    have adopted Defendants’ advertisements.
                                                          7          168.       Defendants’ labeling and advertising of the Products led and continue to
                                                          8    lead reasonable consumers, including Plaintiff Barter, to believe that the Products
                                                          9    are full of candy product.
                                                         10          169.       Defendants do not have any reasonable basis for the claims about the
                                                         11    Products made in Defendants’ advertising and on Defendants’ packaging or label
                          9255 Sunset Blvd., Suite 804




                                                         12    because the Products are underfilled by one-third to one-half.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13          170.       Defendants knew that the misrepresentations it made and continues to
                                                         14    make about the Products’ quantity are false and misleading.
                                                         15          171.       Defendants, by continuing to lead reasonable consumers to believe the
                                                         16    Products’ packages are full of candy product, is committing an immoral, unethical,
                                                         17    and substantially injurious act toward consumers.
                                                         18          172.       Plaintiff Barter and the Class have suffered injury in fact and have lost
                                                         19    money or property as a result of and in reliance upon Defendants’ false
                                                         20    representations. Defendants have proximately caused this injury in fact.
                                                         21          173.       Plaintiff Barter would not have purchased the Products but for the
                                                         22    representations by Defendants that the Products’ packages were sufficiently full of
                                                         23    candy product.
                                                         24          174.        There were reasonably available alternatives to further Defendants’
                                                         25    legitimate business interests, other than the conduct described herein.
                                                         26          175.       All of the conduct alleged herein occurs and continues to occur in
                                                         27    Defendants’ business. Defendants’ wrongful conduct is part of a pattern or
                                                         28    generalized course of conduct repeated on thousands of occasions daily.
                                                                                                              47
                                                              Error! Unknown document property name.          47
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 48 of 56 PageID: 48




                                                          1          176.       As alleged in the preceding paragraphs, the misrepresentations by
                                                          2    Defendants of the material facts detailed above constitute an unfair and deceptive
                                                          3    act in commerce, and therefore an unlawful act, within the meaning of North
                                                          4    Carolina General Statutes Section 75-1.1, et seq.
                                                          5          177.       Pursuant to North Carolina General Statutes Section 75-16, Plaintiff
                                                          6    Barter seeks injunctive relief in the form of an order enjoining the above-described
                                                          7    wrongful acts and practices of Defendants, including, but not limited to, an order
                                                          8    enjoining Defendants from continuing to make the representations, set forth above,
                                                          9    that the Products’ packages are full.
                                                         10                                                   COUNT NINE
                                                         11      False, Misleading, and Deceptive Business Practice in Violation of the Texas
                          9255 Sunset Blvd., Suite 804




                                                         12                                            Deceptive Trade Practices Act,
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                       Texas Business and Commercial Code §§ 17.41, et seq.
                                                         14                                (By Plaintiff Ferguson against Defendants)
                                                         15          178.       Plaintiff Ferguson repeats and realleges the allegations set forth above
                                                         16    and incorporates the same as if set forth herein at length.
                                                         17          179.       This cause of action is brought pursuant to Texas Business and
                                                         18    Commercial Code Section 17.41, et seq., on behalf of Plaintiff Ferguson and the
                                                         19    Class consisting of all persons residing in the United States and/or State of Texas
                                                         20    who purchased the Products for personal consumption and not for resale during the
                                                         21    time period of four years prior to the filing of the complaint through the present.
                                                         22          180.       Texas Business and Commercial Code Section 17.46 provides that
                                                         23    “[f]alse, misleading, or deceptive acts or practices in the conduct of any trade or
                                                         24    commerce are . . . unlawful.”
                                                         25          181.       The misrepresentations described herein were intended to increase sales
                                                         26    to the consuming public, and violated and continue to violate Sections 17.46(b)(5),
                                                         27    17.46(b)(7), and 17.46(b)(9) of the Texas Business and Commercial Code by
                                                         28

                                                                                                                     48
                                                              Error! Unknown document property name.                 48
                                                                                                                COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 49 of 56 PageID: 49




                                                          1    representing that the Products have characteristics, quantities, benefits, and
                                                          2    standards which they do not have.
                                                          3          182.       Defendants fraudulently deceived Plaintiff Ferguson and the Class. In
                                                          4    doing so, Defendants intentionally misled and concealed material facts from
                                                          5    Plaintiff Ferguson and the Class, specifically by misrepresenting and advertising
                                                          6    that the Products’ boxes are sufficiently full of candy product when, in fact, they are
                                                          7    underfilled by one-third to one-half. Said misleading statements and concealment
                                                          8    were done with the intention of deceiving Plaintiff Ferguson and the Class, and
                                                          9    depriving them of their legal rights and money.
                                                         10          183.       Defendants’ claims about the Products led and continue to lead
                                                         11    consumers like Plaintiff Ferguson to reasonably believe that the Products’ packages
                          9255 Sunset Blvd., Suite 804




                                                         12    contain a quantity of candy product commensurate with the size of their boxes.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13          184.       Defendants knew or should have known that the Products’ packages
                                                         14    were underfilled by one-third to one-half with unlawful and nonfunctional slack-fill.
                                                         15          185.       Plaintiff Ferguson and the Class have suffered injury in fact as a result
                                                         16    of and in reliance upon Defendants’ false representations.
                                                         17          186.       Plaintiff Ferguson would not have purchased the Products but for the
                                                         18    misrepresentations by Defendants about the Products as containing an amount of
                                                         19    candy product commensurate with the size of the box.
                                                         20          187.       As alleged in the preceding paragraphs, the misrepresentations by
                                                         21    Defendants of the material facts detailed above constitute a false, misleading, and
                                                         22    deceptive act in commerce, and therefore an unlawful act, within the meaning of
                                                         23    Texas Business and Commercial Code Section 17.41, et seq.
                                                         24          188.       Pursuant to Section 1750(b) of the Texas Business and Commercial
                                                         25    Code, Plaintiff Ferguson seeks injunctive relief in the form of an order enjoining the
                                                         26    above-described wrongful acts and practices of Defendants, including, but not
                                                         27    limited to, an order enjoining Defendants from continuing to make the
                                                         28    representations set forth above that the Products’ boxes are full of candy product.
                                                                                                              49
                                                              Error! Unknown document property name.          49
                                                                                                         COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 50 of 56 PageID: 50




                                                          1                                                COUNT TEN
                                                          2                                              Unjust Enrichment
                                                          3                                       (By Plaintiffs against Defendants)
                                                          4          189.       Plaintiffs repeat and reallege the allegations set forth in the preceding
                                                          5    paragraphs, and incorporate the same as if set forth herein at length.
                                                          6          190.       As a result of Defendants’ wrongful and deceptive conduct, Plaintiffs
                                                          7    and the Class have suffered a detriment while Defendants have received a benefit.
                                                          8          191.       In purchasing the Products, Plaintiffs and the Class conferred a benefit
                                                          9    upon Defendants by paying a premium price for the purchase of each Product.
                                                         10    Plaintiffs and the Class paid for the Products with the expectation that they would
                                                         11    receive packages that were full of candy product, as indicated by the labeling,
                          9255 Sunset Blvd., Suite 804




                                                         12    advertising, and marketing of the Products.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13          192.       Defendants have been unjustly enriched in retaining the revenues
                                                         14    derived from Plaintiffs’ and the Class’ purchases, which retention under these
                                                         15    circumstances is unjust and inequitable.
                                                         16          193.       Defendants should not be allowed to retain the profits generated and
                                                         17    profits realized from the sale of the Products that were unlawfully marketed,
                                                         18    labeled, and promoted.
                                                         19          194.       Allowing Defendants to retain these unjust profits is inequitable and
                                                         20    would offend traditional notions of justice and fair play and induce companies to
                                                         21    misrepresent key characteristics of their products in order to increase sales.
                                                         22          195.       Because Defendants’ retention of the non-gratuitous benefit conferred
                                                         23    on it by Plaintiffs and the Class is unjust and inequitable, Defendants must pay
                                                         24    restitution to Plaintiffs and the Class members for its unjust enrichment.
                                                         25          ///
                                                         26          ///
                                                         27          ///
                                                         28          ///
                                                                                                                  50
                                                              Error! Unknown document property name.              50
                                                                                                             COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 51 of 56 PageID: 51




                                                          1                                              COUNT ELEVEN
                                                          2                                             Common Law Fraud
                                                          3                                       (By Plaintiffs against Defendants)
                                                          4          196.       Plaintiffs repeat and reallege all of the allegations contained in the
                                                          5    preceding paragraphs and incorporate the same as if set forth herein at length.
                                                          6          197.       Plaintiffs bring this cause of action individually and on behalf of the
                                                          7    members of the Class against Defendants.
                                                          8          198.       Defendants have willfully, falsely, and knowingly filled and packaged
                                                          9    the Products in a manner indicating that the Products are sufficiently filled with an
                                                         10    amount of candy product commensurate with the size of the container. However,
                                                         11    the Products contain one-third to one-half less candy product than required and
                          9255 Sunset Blvd., Suite 804




                                                         12    instead contain a substantial amount of nonfunctional and unlawful slack-fill.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Defendants have misrepresented the quantity of candy product contained in the
                                                         14    Products.
                                                         15          199.       Defendants’ misrepresentations are and were material (i.e., the type of
                                                         16    misrepresentations to which a reasonable person would attach importance and
                                                         17    would be induced to act thereon in making his or her purchase decision), because
                                                         18    they relate to the quantity of candy product contained in the Products.
                                                         19          200.       Defendants knew of, or showed reckless disregard for, the fact that the
                                                         20    Products contained a substantial amount of nonfunctional slack-fill.
                                                         21          201.       Defendants intended for Plaintiffs and the Class to rely on these
                                                         22    representations, as evidenced by Defendants’ intentional manufacturing of
                                                         23    packaging that is substantially larger than necessary to hold the volume of the
                                                         24    contents contained therein.
                                                         25          202.       Plaintiffs and the Class have reasonably and detrimentally relied on
                                                         26    Defendants’ misrepresentations when purchasing the Products and, had they known
                                                         27    the truth, they would not have purchased the Products or would have paid
                                                         28    significantly less for the Products.
                                                                                                                  51
                                                              Error! Unknown document property name.              51
                                                                                                             COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 52 of 56 PageID: 52




                                                          1          203.       Therefore, as a direct and proximate result of Defendants’ fraud,
                                                          2    Plaintiffs and members of the Class have suffered injury in fact.
                                                          3                                              COUNT TWELVE
                                                          4                            Breach of Implied Warranty of Merchantability
                                                          5                                       (By Plaintiffs against Defendants)
                                                          6          204.       Plaintiffs repeat and reallege the allegations set forth above and
                                                          7    incorporate the same as if set forth herein at length.
                                                          8          205.       Plaintiffs bring this cause of action individually and on behalf of the
                                                          9    members of the Class against Defendants.
                                                         10          206.       Defendants, as the designer, manufacturer, marketer, distributor, and
                                                         11    seller of the Products, impliedly warranted that the Products contained an adequate
                          9255 Sunset Blvd., Suite 804




                                                         12    amount of candy product for containers of their size.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13          207.       Defendants breached the warranty implied in the contract for sale of the
                                                         14    Products because it could not pass without objection in the trade under the contract
                                                         15    description, the goods were not of fair average quality within the description, and
                                                         16    the foods were unfit for their intended and ordinary purpose because the Products’
                                                         17    packages do not contain an adequate amount of candy for containers of their size.
                                                         18    As a result, Plaintiffs and Class members did not receive the goods as impliedly
                                                         19    warranted by Defendants to be merchantable.
                                                         20          208.       Plaintiffs and Class members purchased the Products in reliance upon
                                                         21    Defendants’ skill and judgment and the implied warranties of fitness for the
                                                         22    purpose.
                                                         23          209.       The Products were defectively designed and unfit for their intended
                                                         24    purpose, and Plaintiffs and the Class did not receive the goods as warranted.
                                                         25          210.       As a direct and proximate cause of Defendants’ breach of the implied
                                                         26    warranty, Plaintiffs and the Class have suffered injury in fact and have lost money
                                                         27    as a result of Defendants’ false representations. Plaintiffs purchased the Products in
                                                         28    reliance upon the claims by Defendants that the Products were of the quality and
                                                                                                                  52
                                                              Error! Unknown document property name.              52
                                                                                                             COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 53 of 56 PageID: 53




                                                          1    quantity represented by Defendants’ packaging. Plaintiffs would not have purchased
                                                          2    the Products, or would have paid significantly less for the Products, if they had
                                                          3    known that the Products’ claims and advertising as described herein were false.
                                                          4                                                COUNT THIRTEEN
                                                          5                                            Intentional Misrepresentation
                                                          6                                       (By Plaintiffs against Defendants)
                                                          7          211.       Plaintiffs repeat and reallege all of the allegations contained above and
                                                          8    incorporate the same as if set forth herein at length.
                                                          9          212.       Plaintiffs bring this cause of action individually and on behalf of all
                                                         10    members of the Class against Defendants.
                                                         11          213.       Defendants have filled and packaged the Products in a manner
                          9255 Sunset Blvd., Suite 804




                                                         12    indicating that the Products are adequately filled with candy product. However, the
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    Products contain one-third to one-half less candy product than requried and instead
                                                         14    contain a substantial amount of nonfunctional slack-fill. Defendants misrepresented
                                                         15    the quantity of candy product contained within the Products’ packaging.
                                                         16          214.       Defendants’ misrepresentations regarding the Products are material to a
                                                         17    reasonable consumer, as they relate to the quantity of product received by
                                                         18    consumers. A reasonable consumer would attach importance to such representations
                                                         19    and would be induced to act thereon in making his or her purchase decision.
                                                         20          215.        At all relevant times when such misrepresentations were made,
                                                         21    Defendants knew or should have known that the representations were misleading.
                                                         22          216.       Defendants intended for Plaintiffs and the Class to rely on the size and
                                                         23    style of the Products’ packaging, as evidenced by Defendants’ intentional
                                                         24    manufacturing, marketing, and selling of packaging that is significantly larger than
                                                         25    is necessary to contain the volume of the contents within them.
                                                         26          217.       Plaintiffs and members of the Class reasonably and justifiably relied on
                                                         27    Defendants’ intentional misrepresentations when purchasing the Products, and had
                                                         28

                                                                                                                    53
                                                              Error! Unknown document property name.                53
                                                                                                                COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 54 of 56 PageID: 54




                                                          1    they known the truth, they would not have purchased the Products or would have
                                                          2    purchased them at significantly lower prices.
                                                          3          218.       As a direct and proximate result of Defendants’ intentional
                                                          4    misrepresentations, Plaintiffs and members of the Class have suffered injury in fact.
                                                          5                                               COUNT FOURTEEN
                                                          6                                            Negligent Misrepresentation
                                                          7                                       (By Plaintiffs against Defendants)
                                                          8          219.       Plaintiffs repeat and reallege all of the allegations contained above and
                                                          9    incorporate the same as if set forth herein at length.
                                                         10          220.       Plaintiffs bring this cause of action individually and on behalf of the
                                                         11    Class against Defendants.
                          9255 Sunset Blvd., Suite 804




                                                         12          221.       Defendants have filled and packaged the Products in a manner
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13    indicating that the Products are adequately filled with candy product. However, the
                                                         14    Products contain one-third to one-half less candy product than required and instead
                                                         15    contain a substantial amount of nonfunctional slack-fill. Therefore, Defendants have
                                                         16    misrepresented the amount of candy product contained in the Products.
                                                         17          222.       Defendants’ misrepresentations regarding the Products are material to a
                                                         18    reasonable consumer, as they relate to the quantity of product received by the
                                                         19    consumer. A reasonably consumer would attach importance to such representations
                                                         20    and would be induced to act thereon in making his or her purchase decision.
                                                         21          223.       At all relevant times when such misrepresentations were made,
                                                         22    Defendants knew or should have known that the Products were not adequately filled
                                                         23    with candy but instead contained a substantial amount of nonfunctional slack-fill.
                                                         24          224.         Defendants intended for Plaintiffs and the Class to rely on the size and
                                                         25    style of the Products’ packaging, as evidence by Defendants’ packaging that is
                                                         26    significantly larger than is necessary to contain the volume of the candy product
                                                         27    therein.
                                                         28

                                                                                                                   54
                                                              Error! Unknown document property name.               54
                                                                                                               COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 55 of 56 PageID: 55




                                                          1          225.       Plaintiffs and the Class reasonably and justifiably relied on Defendants’
                                                          2    negligent misrepresentations when purchasing the Products and, had they known
                                                          3    the truth, they would not have purchased the Products or would have paid
                                                          4    significantly less for the Products.
                                                          5          226.       Therefore, as a direct and proximate result of Defendants’ negligent
                                                          6    misrepresentations, Plaintiffs and the Class have suffered injury in fact.
                                                          7
                                                          8                                            PRAYER FOR RELIEF
                                                          9             WHEREFORE, Plaintiffs, individually and on behalf of the members of the
                                                         10    Class defined herein, pray for judgment and relief on all Causes of Action as
                                                         11    follows:
                          9255 Sunset Blvd., Suite 804




                                                         12            A.       For an order enjoining Defendants from engaging in the unfair,
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13                     deceptive, misleading, and fraudulent practices complained of herein;
                                                         14            B.       Damages against Defendants in an amount to be determined at trial,
                                                         15                     together with pre- and post-judgment interest at the maximum rate
                                                         16                     allowable by law on any amounts awarded;
                                                         17            C.       Restitution and/or disgorgement in an amount to be determined at trial;
                                                         18            D.       Punitive damages;
                                                         19            E.       For pre-judgment interest from the date of filing this suit;
                                                         20            F.       Reasonable attorney fees and costs; and
                                                         21            G.       Such other and further relief as the Court may deem necessary or
                                                         22                     appropriate.
                                                         23    ///
                                                         24    ///
                                                         25    ///
                                                         26    ///
                                                         27    ///
                                                         28    ///
                                                                                                               55
                                                              Error! Unknown document property name.           55
                                                                                                           COMPLAINT
                                                         Case 3:20-cv-05971-BRM-DEA Document 1 Filed 05/15/20 Page 56 of 56 PageID: 56




                                                          1                                      NOTICE TO ATTORNEY GENERAL
                                                          2           A copy of this Complaint will be mailed to the Attorney General of the State of
                                                          3    New Jersey within 10 days of filing pursuant to N.J.S.A. §56:8-20.
                                                          4
                                                          5
                                                                DATED: May 15, 2020                              SHEPHERD, FINKELMAN,
                                                          6                                                      MILLER & SHAH, LLP
                                                          7                                                      /s/ James C. Shah________________
                                                                                                                 James C. Shah, Esq.
                                                          8                                                      475 White Horse Pike
                                                                                                                 Collingswood, NJ 08107
                                                          9
                                                         10                                                      CLARKSON LAW FIRM, P.C.
                                                                                                                 Ryan J. Clarkson, Esq.
                                                         11                                                      Matthew T. Theriault, Esq.
                                                                                                                 Bahar Sodaify, Esq.
                          9255 Sunset Blvd., Suite 804




                                                         12                                                      Zach Chrzan, Esq.
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                                                                                 9255 Sunset Blvd., Suite 804
                                                         13                                                      Los Angeles, CA 90069
                                                         14
                                                                                                                 Attorneys for Plaintiffs
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                                                                            56
                                                              Error! Unknown document property name.        56
                                                                                                        COMPLAINT
